Exhibit 10.1
EXECUTION COPY
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of March 26, 2010
among
TENNECO AUTOMOTIVE RSA COMPANY,
as Seller,
TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
as Servicer,
FALCON ASSET SECURITIZATION COMPANY LLC AND
LIBERTY STREET FUNDING LLC,
as Conduits,
THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
JPMORGAN CHASE BANK, N.A., THE BANK OF NOVA SCOTIA
AND WELLS FARGO BANK, N.A.,
as Co-Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. PURCHASE ARRANGEMENTS
    2  
 
       
Section 1.1 Purchase Facility
    2  
Section 1.2 Increases
    3  
Section 1.3 Decreases
    4  
Section 1.4 Payment Requirements
    5  
 
       
ARTICLE II. PAYMENTS AND COLLECTIONS
    5  
 
       
Section 2.1 Payments
    5  
Section 2.2 Collections Prior to Amortization
    6  
Section 2.3 Collections Following Amortization
    7  
Section 2.4 Application of Collections
    7  
Section 2.5 Payment Rescission
    8  
Section 2.6 Maximum Purchaser Interests
    8  
Section 2.7 Clean Up Call
    8  
 
       
ARTICLE III. CONDUIT FUNDING
    9  
 
       
Section 3.1 CP Costs
    9  
Section 3.2 CP Costs Payments
    9  
Section 3.3 Calculation of CP Costs
    9  
 
       
ARTICLE IV. COMMITTED PURCHASER FUNDING
    9  
 
       
Section 4.1 Committed Purchaser Funding
    9  
Section 4.2 Yield Payments
    9  
Section 4.3 Selection and Continuation of Tranche Periods
    10  
Section 4.4 Committed Purchaser Discount Rates
    10  
Section 4.5 Suspension of the LIBO Rate
    10  
Section 4.6 Liquidity Agreement Fundings
    11  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    11  
 
       
Section 5.1 Representations and Warranties of the Seller Parties
    11  
Section 5.2 Committed Purchaser Representations and Warranties
    15  
 
       
ARTICLE VI. CONDITIONS OF PURCHASES
    16  
 
       
Section 6.1 Conditions Precedent to Amendment and Restatement
    16  
Section 6.2 Conditions Precedent to All Purchases and Reinvestments
    16  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VII. COVENANTS
    17  
 
       
Section 7.1 Affirmative Covenants of the Seller Parties
    17  
Section 7.2 Negative Covenants of the Seller Parties
    25  
 
       
ARTICLE VIII. ADMINISTRATION AND COLLECTION
    26  
 
       
Section 8.1 Designation of Servicer
    26  
Section 8.2 Duties of Servicer
    27  
Section 8.3 Collection Notices
    28  
Section 8.4 Responsibilities of Seller
    28  
Section 8.5 Portfolio Reports
    28  
Section 8.6 Servicing Fees
    29  
 
       
ARTICLE IX. AMORTIZATION EVENTS
    29  
 
       
Section 9.1 Amortization Events
    29  
Section 9.2 Remedies
    32  
 
       
ARTICLE X. INDEMNIFICATION
    33  
 
       
Section 10.1 Indemnities by the Seller Parties
    33  
Section 10.2 Increased Cost and Reduced Return
    35  
Section 10.3 Other Costs and Expenses
    37  
Section 10.4 Accounting Based Consolidation Event
    37  
 
       
ARTICLE XI. THE AGENTS
    38  
 
       
Section 11.1 Appointment
    38  
Section 11.2 Delegation of Duties
    39  
Section 11.3 Exculpatory Provisions
    39  
Section 11.4 Reliance by Agents
    40  
Section 11.5 Notice of Seller Defaults
    40  
Section 11.6 Non-Reliance on Other Agents and Purchasers
    40  
Section 11.7 Indemnification of Agents
    41  
Section 11.8 Agents in their Individual Capacities
    41  
Section 11.9 UCC Filings
    42  
Section 11.10 Successor Agents
    42  
Section 11.11 Intercreditor Agreement
    42  
 
       
ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS
    42  
 
       
Section 12.1 Assignments
    42  
Section 12.2 Participations
    43  
 
       
ARTICLE XIII. TERMINATING COMMITTED PURCHASERS
    44  
 
       
Section 13.1 Terminating Committed Purchasers
    44  

ii 



--------------------------------------------------------------------------------



 



              Page  
Section 13.2 Replacement of Purchasers, Affected Entities and Agents
    45  
 
       
ARTICLE XIV. MISCELLANEOUS
    45  
 
       
Section 14.1 Waivers and Amendments
    45  
Section 14.2 Notices
    46  
Section 14.3 Ratable Payments
    47  
Section 14.4 Protection of Ownership Interests of the Purchasers
    47  
Section 14.5 Confidentiality
    48  
Section 14.6 Bankruptcy Petition
    48  
Section 14.7 Limitation of Liability
    49  
Section 14.8 CHOICE OF LAW
    49  
Section 14.9 CONSENT TO JURISDICTION
    49  
Section 14.10 WAIVER OF JURY TRIAL
    49  
Section 14.11 Integration; Binding Effect; Survival of Terms
    50  
Section 14.12 Counterparts; Severability; Section References
    50  
Section 14.13 Co-Agent Roles
    50  
Section 14.14 Characterization
    51  
Section 14.15 Federal Reserve
    52  

iii 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit I
  Definitions
 
   
Exhibit II
  Form of Purchase Notice
 
   
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)
 
   
Exhibit IV
  Names of Collection Banks; Collection Accounts
 
   
Exhibit V
  Form of Compliance Certificate
 
   
Exhibit VI
  [Intentionally Omitted]
 
   
Exhibit VII
  [Intentionally Omitted]
 
   
Exhibit VIII
  Credit and Collection Policy
 
   
Exhibit IX
  Form of Daily Report
 
   
Exhibit X
  Form of Monthly Report
 
   
Exhibit XI
  Form of Performance Undertaking
 
   
Exhibit XII
  Form of Intercreditor Agreement
 
   
Schedule A
  Commitments
 
   
Schedule B
  Conditions Precedent Documents

iv 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          THIS THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated
as of March 26, 2010 is among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation
(“Tenneco Operating”), as initial Servicer (the Servicer, and together with
Seller, the “Seller Parties”),
     (c) Falcon Asset Securitization Company LLC, a Delaware limited liability
company (“Falcon” or a “Conduit”), and Liberty Street Funding LLC, a Delaware
limited liability company (“Liberty Street” or a “Conduit”),
     (d) JPMorgan Chase Bank, N.A., a national banking association (“JPMorgan
Chase”), and its assigns hereunder (collectively, the “Falcon Committed
Purchasers” and, together with Falcon, the “Falcon Group”), The Bank of Nova
Scotia, a Canadian chartered bank acting through its New York Agency
(“Scotiabank”), and its assigns hereunder (collectively, the “Liberty Street
Committed Purchasers” and, together with Liberty Street, the “Liberty Street
Group”) and Wells Fargo Bank, N.A., a national banking association (“Wells
Fargo”), and its assigns hereunder (collectively, the “Wells Fargo Committed
Purchasers” or the “Wells Fargo Group”),
     (e) JPMorgan Chase, in its capacity as agent for the Falcon Group (the
“Falcon Agent” or a “Co-Agent”), Scotiabank, in its capacity as agent for the
Liberty Street Group (the “Liberty Street Agent” or a “Co-Agent”) and Wells
Fargo, in its capacity as agent for the Wells Fargo Group (the “Wells Fargo
Agent” or a “Co-Agent”), and
     (f) JPMorgan Chase, in its capacity as administrative agent for the Falcon
Group, the Liberty Street Group, the Wells Fargo Group and each Co-Agent (in
such capacity, together with its successors and assigns hereunder, the
“Administrative Agent” and, together with the Co-Agents, the “Agents”),
and amends and restates in its entirety that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of May 4, 2005, among the parties
hereto other than Wells Fargo, as heretofore amended from time to time (the
“Existing Agreement”). Unless defined elsewhere herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Seller desires to add Wells Fargo as a Purchaser under the facility
evidenced by the Existing Agreement, and thereafter, to continue to transfer and
assign Purchaser Interests for the benefit of the Purchasers from time to time.

 



--------------------------------------------------------------------------------



 



     Each of the Conduits may, in its absolute and sole discretion, direct its
applicable Co-Agent to purchase Purchaser Interests from Seller from time to
time for the benefit of such Conduit.
     In the event that a Conduit declines to make any purchase through its
Conduit Agent, the Committed Purchasers in its Group shall, at the request of
Seller, direct the applicable Conduit Agent to purchase Purchaser Interests on
their behalf from time to time.
     The Wells Fargo Committed Purchasers shall at the request of the Seller
direct the Wells Fargo Agent to purchase Purchaser Interests on their behalf
from time to time.
     JPMorgan Chase has been requested and is willing to act as Falcon Agent on
behalf of the Falcon Group in accordance with the terms hereof.
     Scotiabank has been requested and is willing to act as Liberty Street Agent
on behalf of the Liberty Street Group in accordance with the terms hereof.
     Wells Fargo has been requested and is willing to act as Wells Fargo Agent
on behalf of the Wells Fargo Group in accordance with the terms hereof.
     JPMorgan Chase has also been requested and is willing to act as
Administrative Agent on behalf of the Groups in accordance with the terms
hereof.
     The parties desire to amend and restate in its entirety the Existing
Agreement on the terms and subject to the conditions hereinafter set forth.
ARTICLE I.
PURCHASE ARRANGEMENTS
     Section 1.1 Purchase Facility.
          (a) Upon the terms and subject to the conditions hereof, Seller may
from time to time prior to the Facility Termination Date request that the Groups
purchase their respective Percentages of Purchaser Interests offered for sale
from time to time by delivering a Purchase Notice to the Co-Agents in accordance
with Section 1.2. Upon receipt of a copy of each Purchase Notice from Seller,
each of the Conduit Agents shall determine whether its Conduit will purchase,
its Group’s Percentage of the Purchaser Interest specified in such Purchase
Notice, and
               (i) in the event that Falcon elects not to make its Percentage of
such Purchase, the Falcon Agent shall promptly notify the Seller and, unless the
Seller cancels the Purchase Notice, each of the Falcon Committed Purchasers
severally agrees to make its Pro Rata Share of the Falcon Group’s Percentage of
such Purchase on the terms and subject to the conditions hereof, provided that
at no time may the aggregate Capital of the Falcon Group at any

2



--------------------------------------------------------------------------------



 



one time outstanding exceed the lesser of (A) the aggregate amount of the Falcon
Committed Purchasers’ Commitments divided by 102%, and (B) the Falcon Group’s
Percentage of the Purchase Limit;
               (ii) in the event that Liberty Street elects not to make its
Percentage of such Purchase, the Liberty Street Agent shall promptly notify the
Seller and, unless the Seller cancels its Purchase Notice, each of the Liberty
Street Committed Purchasers severally agrees to make its Pro Rata Share of the
Liberty Street Group’s Percentage of such Purchase, on the terms and subject to
the conditions hereof, provided that at no time may the aggregate Capital of the
Liberty Street Group at any one time outstanding exceed the lesser of (A) the
aggregate amount of the Liberty Street Committed Purchasers’ Commitments divided
by 102%, and (B) the Liberty Street Group’s Percentage of the Purchase Limit;
and
               (iii) each of the Wells Fargo Committed Purchasers severally
agrees to make its Pro Rata Share of the Wells Fargo Group’s Percentage of such
Purchase, on the terms and subject to the conditions hereof, provided that at no
time may the aggregate Capital of the Wells Fargo Group at any one time
outstanding exceed the Wells Fargo Group’s Percentage of the Purchase Limit.
          (b) Seller may, upon at least thirty (30) Business Days’ notice to the
Agents, terminate in whole or reduce in part, ratably between the Groups (and
within each Group, ratably amongst the Committed Purchasers therein), the unused
portion of the Purchase Limit; provided that each partial reduction of the
Purchase Limit shall be in an amount equal to $5,000,000 or a larger integral
multiple of $500,000.
     Section 1.2 Increases. Not later than 10:00 a.m. (Chicago time) on the
Business Day prior to each Incremental Purchase, Seller shall provide the
Co-Agents with notice in the form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price and each Group’s
Percentage thereof (which shall not be less than $1,000,000 in the aggregate),
the proposed date of purchase (which shall be a Business Day) and, in the case
of an Incremental Purchase to be funded by a Group’s Committed Purchasers, the
requested Discount Rate and Tranche Period; provided, however, that in no event
shall the aggregate number of Incremental Purchases pursuant to this Section 1.2
exceed two (2) in any calendar week. Following receipt of a Purchase Notice,
each of the Conduit Agents will determine whether its Conduit agrees to make its
Group’s Percentage of such Purchase. If a Conduit declines to make its
Percentage of the proposed Purchase (such Conduit being a “Declining Conduit”),
the applicable Conduit Agent shall promptly advise the Seller and the Servicer
of such fact, and the Seller may thereupon cancel the Purchase Notice as to all
Groups or, in the absence of such a cancellation, the Incremental Purchase of
that Group’s Percentage of the applicable Purchaser Interest will be made by the
Committed Purchasers in such Group. In addition, Seller may replace the
Declining Conduit and its Group by first offering the Declining Conduit’s
Group’s rights under, interest in, title to and obligations under this Agreement
to the Wells Fargo Group or the other Conduit’s Group and if the Wells Fargo
Group or the other Conduit’s Group accepts such offer, the Declining Conduit’s
Group shall assign all of its rights under, interest in, title to and
obligations under this Agreement to the Wells Fargo Group or the other Conduit’s
Group, as applicable. If the Wells Fargo Group or

3



--------------------------------------------------------------------------------



 



such other Conduit’s Group declines such an offer, Seller shall have until the
30th day after the Wells Fargo Group or the other Conduit’s Group has declined
such offer to find another special purpose asset-backed commercial paper conduit
having a short-term debt rating of A-1 or better by Standard & Poor’s and P-1 by
Moody’s Investors Service, Inc. (and committed purchasers) to accept an
assignment of the Declining Conduit’s Group rights under, interest in, title to
and obligations under this Agreement and if Seller finds such a conduit (and
committed purchasers), the Declining Conduit’s Group shall assign all of its
rights under, interest in, title to and obligations under this Agreement to such
other conduit and committed purchasers. If such replacement cannot be found
within such period, at Seller’s request, the Declining Conduit Group’s Capital
shall amortize in accordance with Section 2.2 as if such Group was a Terminating
Committed Purchaser’s Group hereunder until such Capital shall be paid in full.
          On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI, each Conduit or
Committed Purchaser, as applicable, shall deposit to an account specified by its
Co-Agent, for transfer to an account designated by Seller (or by Servicer on
Seller’s behalf), in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit, its Group’s
Percentage of the aggregate Purchase Price of the Purchaser Interests described
in such Purchase Notice or (ii) in the case of a Committed Purchaser, such
Committed Purchaser’s Pro Rata Share of its Group’s Percentage of the aggregate
Purchase Price of such Purchaser Interests. Upon such transfer by a Co-Agent to
Seller’s designated account, Seller hereby, without the necessity of further
action by any Person, assigns, transfers, sets over and otherwise conveys to the
Administrative Agent, for the benefit of the Purchasers providing such funds,
the applicable Purchaser Interest.
          Notwithstanding the foregoing, the Wells Fargo Agent shall pay, on
March 26, 2010, $3,389,469.24 (the “JPM Equalization Payment”) to the Falcon
Agent at its account referenced in Section 1.4 hereof and $2,663,154.40 (the
“BNS Equalization Payment” and together with the JPM Equalization Payment, the
“Equalization Payments”) to the Liberty Street Agent at its account referenced
in Section 1.4 hereof, so that (after giving effect to the Equalization Payments
and any funding by each Group of any Incremental Purchase to be made on
March 26, 2010, each Group’s Percentage of the Aggregate Capital, after giving
effect to any funding of such Incremental Purchase and the addition of the Wells
Fargo Group provided for herein, equals the amount which would be such Group’s
Percentage of the Aggregate Capital if all Groups (including the Wells Fargo
Group) funded their respective Group’s Percentage of all Incremental Purchases
on or prior to March 26, 2010 (after giving effect to all payments in respect of
the Aggregate Capital on or prior to March 26, 2010).
     Section 1.3 Decreases. Unless Broken Funding Costs are paid for such
reduction, not later than 12:00 noon (Chicago time) on the Business Day prior to
a proposed reduction in Aggregate Capital outstanding, Seller shall provide the
Co-Agents with written notice of any reduction requested by the Seller of the
Aggregate Capital outstanding (a “Reduction Notice”). Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur (which date shall be not earlier than
one (1) Business Day after the Reduction Notice is given unless Broken Funding
Costs are paid for such reduction), and (ii) the amount of Aggregate Capital to
be reduced (the “Aggregate Reduction”), which shall be applied ratably to the
Purchaser Interests of each Group in accordance with the

4



--------------------------------------------------------------------------------



 



amount of Capital owing to each and within each Group, ratably in accordance
with the amount of Capital, if any, owing to each member of such Group.
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by a
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds. If such amounts are
payable to the Falcon Agent, the Administrative Agent or a member of the Falcon
Group, they shall be paid for its account to the Falcon Agent, at 10 South
Dearborn Street, Chicago, Illinois 60603 until otherwise notified by the Falcon
Agent or the Administrative Agent (the “Falcon Group Account”). If such amounts
are payable to the Liberty Street Agent, the Administrative Agent or to a member
of the Liberty Street Group, they shall be paid to Liberty Street Funding LLC’s
account no. 2158-13 at The Bank of Nova Scotia — New York Agency, in New York,
New York, ABA No. 026-002532, until otherwise notified by the Liberty Street
Agent or the Administrative Agent (the “Liberty Street Group Account”). If such
amounts are payable to the Wells Fargo Agent, the Administrative Agent or to a
member of the Wells Fargo Group, they shall be paid to account no.
2070482789126, account name: Leverage Finance NC, Wachovia Bank, National
Association, Charlotte, NC, ABA No. 053 000 219, Attn: RSG – 7TE, Reference:
Tenneco, until otherwise notified by the Wells Fargo Agent or the Administrative
Agent (the “Wells Fargo Group Account”). Upon notice to Seller, the
Administrative Agent may debit any account of Seller maintained at JPMorgan
Chase for all amounts due and payable hereunder. Except for computations of
Yield based on the Prime Rate, all computations of Yield, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed. All computations of Yield or Default Fee based on
the Prime Rate shall be computed for actual days elapsed on the basis of a year
consisting of 365 (or, when appropriate, 366) days. If any amount hereunder
shall be payable on a day which is not a Business Day, such amount shall be
payable on the next succeeding Business Day.
ARTICLE II.
PAYMENTS AND COLLECTIONS
     Section 2.1 Payments. Notwithstanding any limitation on recourse contained
in this Agreement, Seller shall immediately pay to each of the Co-Agents when
due, for the account of the relevant Purchaser or Purchasers in its Group, on a
full recourse basis: (i) such fees as are set forth in the applicable Fee Letter
(which fees shall be sufficient to pay all fees owing to the Committed
Purchasers in such Co-Agent’s Group), (ii) all CP Costs owing to any Conduit
Agent’s Conduit (which shall be due and payable in arrears on Monthly Payment
Dates for the Accrual Period then most recently ended), (iii) all amounts
payable as Yield to the Committed Purchasers in such Co-Agent’s Group (which, in
the case of the Falcon Group and Liberty Street Group, shall be due and payable
on the last day of the applicable Tranche Period and in the case of the Wells
Fargo Group, shall be due and payable on each Monthly Payment Date), (iv) such
Co-Agent’s Group’s Percentage of all amounts payable as Deemed Collections
(which shall be immediately due and payable by Seller and applied to reduce
outstanding Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3
hereof), (v) such Co-Agent’s Group’s Percentage of all amounts payable to reduce
the aggregate Capital of the Purchaser Interests, if required, pursuant to
Section 2.6, (vi) such Co-Agent’s Group’s share of all amounts payable

5



--------------------------------------------------------------------------------



 



pursuant to Article X, if any, (vii) such Co-Agent’s Group’s share of all Broken
Funding Costs and (viii) such Co-Agent’s Group’s Percentage of all Default Fees
(all of the foregoing in clauses (i)-(viii), collectively, the “Recourse
Obligations”). If Seller fails to pay any of the Recourse Obligations when due:
(a) a Settlement Date shall occur, and (b) Seller agrees to pay, on demand, the
Default Fee on the unpaid portion of such Recourse Obligation until paid in
full. Notwithstanding the foregoing, no provision of this Agreement or the Fee
Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Collections, subject
to the terms of the Intercreditor Agreement, Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and of the Second Lien Receivables Purchase
Agreement and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers, the Agents, the Second Lien Agent and the “Purchasers” under (and as
defined in) the Second Lien Receivables Purchase Agreement..
     Section 2.2 Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids hereunder and “Aggregate SLOT Unpaids” under (and
as defined in) the Second Lien Receivables Purchase Agreement, for a
Reinvestment as provided in this Section 2.2 and under the Second Lien
Receivables Purchase Agreement or to reduce the Aggregate Capital outstanding in
accordance with Section 1.3 hereunder and under the Second Lien Receivables
Purchase Agreement. If at any time any Collections are received by the Servicer
prior to the Amortization Date: (i) the Servicer shall set aside (x) the
Termination Percentage (hereinafter defined) of Collections allocable to each
Terminating Committed Purchaser’s Group (which amount shall be payable on the
next Settlement Date to reduce the Capital then held by each Terminating
Committed Purchaser) and (y) the amount of Collections, if any, required to be
set aside pursuant to the terms of the Second Lien Receivables Purchase
Agreement and (ii) Seller hereby requests, and the Purchasers (other than any
Terminating Committed Purchasers) in each Group are hereby deemed to make,
simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with
each Group’s Percentage of each and every Collection received by the Servicer
that is part of any Purchaser Interest (other than the Termination Percentage of
any Collections allocable to each Terminating Committed Purchaser’s Group and
Collections set aside to reduce the Aggregate Capital outstanding in accordance
with Section 1.3), such that after giving effect to such Reinvestment, the
amount of Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt. On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to the applicable Co-Agent’s account
specified in Section 1.4 such Co-Agent’s Group’s Percentage of the amounts set
aside during the period since the prior Settlement Date that have not been
subject to a Reinvestment or used for an Aggregate Reduction pursuant to
Section 1.3 and apply such amounts (if not previously paid in accordance with
Section 2.1) in the following order of priority (or, on any Settlement Date on
or prior to the Second Lien Termination Date, in the order of priority set forth
in Section 4.1 of the Intercreditor Agreement): first, to reduce unpaid CP
Costs, Yield and other Recourse Obligations, if any, that are then due and owing
to the members of such Group, and second, to reduce the Capital of all Purchaser
Interests of Terminating Committed Purchasers in such Group, applied ratably to
each such Terminating Committed Purchaser according to its respective
Termination Percentage. If

6



--------------------------------------------------------------------------------



 



any Group’s Capital, CP Costs, Yield and other Recourse Obligations shall be
reduced to zero, such Group’s Percentage of any additional Collections received
by the Servicer (i) if applicable, shall be remitted to the Agent’s account no
later than 11:00 a.m. (Chicago time) to the extent required to fund such Group’s
Percentage of any Aggregate Reduction on such Settlement Date and (ii) any
balance remaining thereafter shall be remitted from the Servicer to Seller on
such Settlement Date. Each Terminating Committed Purchaser shall be allocated a
ratable portion of Collections from the date of any assignment by Conduit
pursuant to Section 13.6 (the “Termination Date”) until such Terminating
Committed Purchaser’s Capital shall be paid in full. This ratable portion shall
be calculated on the Termination Date of each Terminating Committed Purchaser as
a percentage equal to (i) Capital of such Terminating Committed Purchaser
outstanding on its Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”). Each
Terminating Committed Purchaser’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Committed
Purchaser’s Capital thereafter shall be reduced ratably with all Committed
Purchasers in accordance with Section 2.3.
     Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the applicable Purchasers in each Group, the applicable Group’s Percentage of
all Collections received on each such day and, to the extent of available funds
of the Seller, an additional amount for the payment of any accrued and unpaid
Recourse Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1. On and after the Amortization Date, if the Second
Lien Termination Date shall have occurred, the Servicer shall, upon the request
from time to time by (or pursuant to standing instructions from) the
Administrative Agent or pursuant to Section 1.3 apply such set aside amounts to
reduce such Group’s Capital associated with each such Purchaser Interest and any
other Aggregate Unpaids owing to each Group, pro rata in accordance with its
Percentage.
     Section 2.4 Application of Collections. Prior to the Second Lien
Termination Date, Collections set aside in accordance with Section 2.3 shall be
applied on each Settlement Date as set forth in Section 4.1 of the Intercreditor
Agreement. On and after the Second Lien Termination Date, if there shall be
insufficient funds on deposit for the Servicer to distribute funds in payment in
full of the aforementioned amounts pursuant to Section 2.2 or 2.3 (as
applicable), the Servicer shall distribute funds in the following order of
priority:
     first, to the Servicer, in payment of the Servicer’s reasonable out of
pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, if Seller or one of its
Affiliates is not then acting as the Servicer,
     second, (i) to the Administrative Agent in reimbursement of its reasonable
costs of collection and enforcement of this Agreement on behalf of the
Purchasers and (ii) to the Agents, in reimbursement of reasonable fees and
expenses of a common legal counsel, or if such common legal counsel determines
that it cannot continue representation due to a business or ethical conflict,
separate legal counsel, representing Agents in connection with such collection
and enforcement,

7



--------------------------------------------------------------------------------



 



     third, to each of the Co-Agents, ratably in accordance with its Group’s
respective Percentage, in payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield when and as due (to be shared ratably amongst the
Purchasers in each Group in accordance with their respective shares thereof),
     fourth, to each of the Co-Agents, ratably in accordance with its Group’s
respective Percentage, in reduction (if applicable) of its Group’s Capital (to
be shared ratably amongst the Purchasers in each Group in accordance with their
respective shares thereof),
     fifth, to each of the Co-Agents, ratably in accordance with its Group’s
respective Percentage, in ratable payment of all other unpaid Recourse
Obligations owing to such Group,
     sixth, in payment of the Servicer’s costs and expenses in connection with
servicing, administering and collecting the Receivables, including the Servicing
Fee, if Seller or one of its Affiliates is then acting as Servicer, and
     seventh, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to Seller.
     Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to each
applicable Co-Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.
     Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers do not exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall determine the amount that must be applied to the reduction of Capital of
the Purchaser Interests to eliminate such excess (the “Mandatory Reduction
Amount”), and Seller shall pay, from funds available to Seller under
Sections 2.2 and 2.3, to each of the Co-Agents, not later than the next Business
Day, its Group’s respective Percentage of the Mandatory Reduction Amount for
distribution to the Purchasers in such Group ratably in accordance with their
respective amounts of Capital outstanding.
     Section 2.7 Clean Up Call. Servicer shall have the right (after providing
Agents with not less than two (2) Business Days’ prior written notice), at any
time following the reduction of the Aggregate Capital to a level that is less
than 10.0% of the original Purchase Limit, to purchase from the Purchasers to
the extent of available Collections for this purpose, all, but not less than
all, of the then outstanding Purchaser Interests. The aggregate purchase price
in respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser or any Agent.

8



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDUIT FUNDING
     Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
funded by any Conduit for each day that any Capital in respect of such Purchaser
Interest is outstanding. Capital funded by a Conduit substantially with Pooled
Commercial Paper will accrue CP Costs each day on a pro rata basis, based upon
the percentage share such Capital represents in relation to all assets held by
such Conduit and funded substantially with related Pooled Commercial Paper.
     Section 3.2 CP Costs Payments. On each Monthly Payment Date, Seller shall
pay to each Conduit Agent (for the benefit of its Conduit) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of all Capital of such
Conduit for the immediately preceding Accrual Period in accordance with
Article II.
     Section 3.3 Calculation of CP Costs. Not later than the 5th Business Day of
each month hereafter, each Conduit shall calculate the aggregate amount of CP
Costs of such Conduit owing to it for the applicable Accrual Period and shall
notify Seller of such aggregate amount.
ARTICLE IV.
COMMITTED PURCHASER FUNDING
     Section 4.1 Committed Purchaser Funding. Capital funded by the Committed
Purchasers in a Group shall accrue Yield for each day during each Tranche Period
at either the LIBO Rate, the Transaction Rate or the Prime Rate in accordance
with the terms and conditions hereof. Until Seller gives notice to the
applicable Co-Agent of another Discount Rate in accordance with Section 4.4, the
initial Discount Rate for any interest in a Purchaser Interest transferred to
the Committed Purchasers in a Group by the applicable Conduit pursuant to the
terms and conditions of any Liquidity Agreement shall be the Prime Rate. If the
Committed Purchasers in a Group acquire by assignment from the applicable
Conduit any interest in a Purchaser Interest pursuant to a Liquidity Agreement,
Capital allocable to each interest so assigned shall each be deemed to have a
new Tranche Period commencing on the date of any such assignment.
     Section 4.2 Yield Payments.
          (a) On the last day of each Tranche Period for each portion of Capital
funded by the Committed Purchasers in the Falcon Group or Liberty Street Group,
Seller shall pay to the applicable Co-Agent (for the benefit of the Committed
Purchasers in its Group) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such portion of Capital in
accordance with Article II.
          (b) On each Monthly Payment Date, Seller shall pay to the Wells Fargo
Agent (for the benefit of the Wells Fargo Committed Purchasers) an aggregate
amount equal to the

9



--------------------------------------------------------------------------------



 



accrued and unpaid Yield for the most recently ended Tranche Period in respect
of the portion of Capital held by the Wells Fargo Group during such Tranche
Period.
     Section 4.3 Selection and Continuation of Tranche Periods.
          (a) With consultation from (and approval by) the applicable Co-Agent,
Seller shall from time to time request Tranche Periods for Capital funded by the
Committed Purchasers in the Falcon Group and the Liberty Street Group.
          (b) Seller or the applicable Co-Agent of the Falcon Group or the
Liberty Street Group, upon notice to and consent by the other received at least
three (3) Business Days prior to the end of a Tranche Period (the “Terminating
Tranche”) for any portion of Capital, may, effective on the last day of the
Terminating Tranche: (i) divide any such portion of Capital into multiple
portions, (ii) combine any such portion of Capital with one or more other
portions that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such portion of Capital with a new
interest in the Purchaser Interests to be purchased on the day such Terminating
Tranche ends, provided that in no event may any portion of Capital of a Conduit
be combined with any portion of Capital of its Committed Purchasers.
     Section 4.4 Committed Purchaser Discount Rates. Seller may select the LIBO
Rate, the Transaction Rate or the Prime Rate for each portion of Capital of the
Committed Purchasers in each Group. Seller shall by 11:00 a.m. (Chicago time):
(i) at least three (3) Business Days prior to the expiration of any Terminating
Tranche with respect to which the LIBO Rate is being requested as a new Discount
Rate and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Prime Rate or the Transaction Rate
is being requested as a new Discount Rate, give the applicable Co-Agent
irrevocable notice of the new Discount Rate for the portion of Capital of its
Group associated with such Terminating Tranche. Until Seller gives notice to the
applicable Co-Agent of another Discount Rate, the initial Discount Rate for any
Purchaser Interest transferred to the Committed Purchasers pursuant to the terms
and conditions of any Liquidity Agreement shall be the Prime Rate.
     Section 4.5 Suspension of the LIBO Rate.
          (a) If prior to the first day of any Tranche Period:
               (i) the applicable Co-Agent shall have determined (which
determination shall be conclusive and binding on Seller) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Tranche Period, or
               (ii) the applicable Co-Agent shall have received notice from
Committed Purchasers holding Commitments in excess of 50% of the aggregate of
all Commitments in such Co-Agent’s Group that the LIBO Rate determined for such
Tranche Period will not adequately and fairly reflect the cost of acquiring or
maintaining a Purchaser Interest at such LIBO Rate,
such Co-gent shall give fax or telephonic notice thereto to Seller and the
relevant Committed Purchasers as soon as practicable thereafter. If such notice
is given (A) any Capital funded by

10



--------------------------------------------------------------------------------



 



the Committed Purchasers in such Group requested to accrue Yield at a LIBO Rate
as of the first day of such Tranche Period shall instead accrue Yield at the
Prime Rate, (B) any Capital funded by the Committed Purchasers in such Group
that is already accruing Yield at a LIBO Rate shall, after the last day of such
Tranche Period, accrue Yield at the Prime Rate, and (C) until such notice is
withdrawn, Seller shall not request that Yield accrue at a LIBO Rate on any
further Purchaser Interests of such Group.
          (b) If less than all of the Committed Purchasers in a Group give a
notice to the applicable Co-Agent pursuant to Section 4.5(a)(ii), each Committed
Purchaser in such Group which gave such a notice shall be obliged, at the
request of Seller, Conduit or such Co-Agent, to assign all of its rights and
obligations hereunder to (i) another Committed Purchaser or (ii) another funding
entity nominated by Seller or the applicable Co-Agent that is acceptable to such
Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Committed Purchaser; provided
that (i) the notifying Committed Purchaser receives payment in full, pursuant to
an Assignment Agreement, of an amount equal to such notifying Committed
Purchaser’s Pro Rata Share of the Capital and Yield owing to all of the
Committed Purchasers in such Group and all accrued but unpaid fees and other
costs and expenses payable in respect of its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in such Group, and (ii) the replacement
Committed Purchaser otherwise satisfies the requirements of Section 12.1(b).
     Section 4.6 Liquidity Agreement Fundings. The parties hereto acknowledge
that each Conduit may assign all or any portion of its Purchaser Interests to
the Committed Purchasers in its Group at any time pursuant to its Liquidity
Agreement to finance or refinance the necessary portion of its Purchaser
Interests through a funding under such Liquidity Agreement to the extent
available. The fundings under each Liquidity Agreement will accrue Yield in
accordance with this Article IV. Regardless of whether a funding of Purchaser
Interests by Committed Purchasers constitutes the direct purchase of an interest
in Purchaser Interests hereunder, an assignment under the applicable Liquidity
Agreement of an interest in Purchaser Interests originally funded by a Conduit
or the sale of one or more participations or other interests under such
Liquidity Agreement of an interest in a Purchaser Interest originally funded by
a Conduit, each Committed Purchaser participating in a funding of an interest in
Purchaser Interests shall have the rights and obligations of a “Purchaser”
hereunder with the same force and effect as if it had directly purchased such
interest from Seller hereunder.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of the Seller Parties. Each
Seller Party hereby represents and warrants to the Agents and the Purchasers, as
to itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:
          (a) Corporate Existence and Power. Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and no other state or jurisdiction, and such jurisdiction must maintain a public
record showing the organization to have been organized. Such Seller Party is
duly qualified to do business and is in good standing

11



--------------------------------------------------------------------------------



 



as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
          (c) No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agents or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller

12



--------------------------------------------------------------------------------



 



Party or any of its Affiliates to the Agents or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein, taken as a whole, not misleading.
          (h) Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Exchange Act.
          (i) Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except for Adverse
Claims created by the Transaction Documents and the Second Lien Adverse Claims.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in each Receivable, its
Collections and the Related Security.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Administrative Agent for the benefit of the
relevant Purchaser or Purchasers (and the Administrative Agent for the benefit
of such Purchaser or Purchasers shall acquire from Seller) a valid and perfected
first priority undivided percentage ownership or security interest in each
Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except
for Adverse Claims created by the Transaction Documents and the Second Lien
Adverse Claims. There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections. Such Seller Party’s jurisdiction of
organization is a jurisdiction whose law generally requires information
concerning the existence of a nonpossessory security interest to be made
generally available in a filing, record or registration system as a condition or
result of such a security interest’s obtaining priority over the rights of a
lien creditor which respect to collateral.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of such Seller Party and the offices
where it keeps all of its Records are located at the address(es) listed on
Exhibit III or such other locations of which the Administrative Agent has been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number is correctly set forth on Exhibit III.
          (l) Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV. Seller
has not granted any Person, other than the Administrative Agent as contemplated
by this Agreement and the Intercreditor Agreement, dominion and control of any
Lock-Box or

13



--------------------------------------------------------------------------------



 



Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.
          (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that since December 31, 2009, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.
          (n) Names. The name in which Seller has executed this Agreement is
identical to the name of Seller as indicated on the public record of its state
of organization which shows Seller to have been organized. In the past five
(5) years, Seller has not used any corporate names, trade names or assumed names
other than the name in which it has executed this Agreement and the names set
forth on Exhibit VI hereto.
          (o) Ownership of Seller. Tenneco Operating owns, directly or
indirectly, 100% of the issued and outstanding capital stock of Seller. Such
capital stock is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Seller.
          (p) Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (q) Compliance with Law. Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Such Seller Party
has complied with the Credit and Collection Policy with regard to each
Receivable and in all material respects with the related Contract, and has not
made any change to such Credit and Collection Policy, except such change as to
which the Administrative Agent has been notified in accordance with
Section 7.1(a)(vii).
          (s) Payments to the Applicable Originator. With respect to each
Receivable transferred to Seller under a Receivables Sale Agreement by the
applicable Originator, Seller has given reasonably equivalent value to such
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any

14



--------------------------------------------------------------------------------



 



Receivable under its Receivables Sale Agreement is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.
          (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (u) Eligible Receivables. Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on the date of its purchase under
the applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.
          (v) Net Receivables Balance. Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Receivables Balance is
at least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
          (w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the applicable Receivables Sale
Agreement does not jeopardize the true sale analysis.
          (x) Solvency. After giving effect to (i) the purchase by the Seller of
Receivables under the Receivables Sale Agreements, (ii) the sale of Purchaser
Interests hereunder to occur on such date and to the application of the proceeds
therefrom and (iii) the sale of “Purchaser Interests” under (and as defined in)
the Second Lien Receivables Purchase Agreement to occur on such date and
application of the proceeds therefrom, the Seller is and will be Solvent.
     Section 5.2 Committed Purchaser Representations and Warranties. Each
Committed Purchaser hereby represents and warrants to its applicable Co-Agent,
its Conduit, if any, the Administrative Agent and the Seller Parties that:
          (a) Existence and Power. Such Committed Purchaser is a corporation or
a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
          (b) No Conflict. The execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder are
within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its certificate or articles
of incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets. This Agreement has been duly authorized, executed and
delivered by such Committed Purchaser.

15



--------------------------------------------------------------------------------



 



          (c) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder.
          (d) Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Committed Purchaser enforceable against such
Committed Purchaser in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE VI.
CONDITIONS OF PURCHASES
     Section 6.1 Conditions Precedent to Amendment and Restatement. The
effectiveness of the amendment and restatement evidenced hereby is subject to
the conditions precedent that (a) the Administrative Agent shall have received
on or before the date of such purchase those documents listed on Schedule B and
(b) each of the Agents shall have received all fees and expenses required to be
paid on such date pursuant to the terms of this Agreement and the Fee Letter.
     Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) the Servicer shall have delivered to the
Administrative Agent on or prior to the date of such purchase or Reinvestment,
in form and substance satisfactory to the Agents, all Settlement Reports as and
when due under Section 8.5; (b) the Facility Termination Date shall not have
occurred; (c) each of the Agents shall have received such other approvals,
opinions or documents as it may reasonably request, provided, however, that no
Co-Agent shall request additional approvals, opinions or documents pursuant to
this Section unless mandated by Standard & Poor’s or Moody’s Investors Service,
Inc. or unless there has been a change in applicable law; and (d) on the date of
each such Incremental Purchase or Reinvestment, the following statements shall
be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
               (i) the representations and warranties set forth in Section 5.1
excluding, in the case of any Reinvestment, Section 5.1(e) (except as it relates
to a Material Adverse Effect of the of the type described in clause (iii) of the
definition of such term ) or Section 5.1(m), are true and correct on and as of
the date of such Incremental Purchase or Reinvestment as though made on and as
of such date;
               (ii) no event has occurred and is continuing, or would result
from such Incremental Purchase or Reinvestment, that will constitute (A) in the
case of an Incremental Purchase, an Amortization Event or a Potential
Amortization Event and (B) in the case of a Reinvestment, an Amortization Event;

16



--------------------------------------------------------------------------------



 



               (iii) (x) the Aggregate Capital does not exceed the Purchase
Limit and (y) the “Aggregate SLOT Capital” under (and as defined in) the Second
Lien Receivables Purchase Agreement does not exceed the “SLOT Purchase Limit”
under (and as defined in) the Second Lien Receivables Purchase; and
               (iv) (x) the aggregate Purchaser Interests do not exceed 100% and
(y) the aggregate “SLOT Interests” under (and as defined in) the Second Lien
Receivables Purchase do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the applicable Co-Agent or Purchaser, occur automatically on each
day that the Servicer shall receive any Collections without the requirement that
any further action be taken on the part of any Person and notwithstanding the
failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the Co-Agents, which right may be exercised at any time on demand of
the Co-Agents, acting together, to rescind the related purchase and direct
Seller to pay to each Co-Agent for the benefit of the Purchasers in its Group an
amount equal to such Group’s Percentage of the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.
ARTICLE VII.
COVENANTS
     Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Co-Agents:
               (i) Annual Reporting. (A) As soon as available, but in any event
within 90 days after the end of each fiscal year of Performance Guarantor, a
copy of the audited consolidated balance sheet of Performance Guarantor and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows (or such other similar or
additional statement then requested by the SEC for annual reports filed pursuant
to the Exchange Act) for the such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, or other material qualification of exception, by independent
public accountants of nationally recognized standing, and (B) as soon as
available, but in any event within 105 days after the end of each fiscal year of
Seller, a copy of the unaudited balance sheet of Seller as at the end of such
year and the related unaudited statements of income and of cash flows for the
such year, setting forth, in each case, in comparative form the figures for the
previous year, if applicable, certified by an Authorized Officer of Seller.

17



--------------------------------------------------------------------------------



 



               (ii) Quarterly Reporting. (A) As soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of Performance Guarantor, the unaudited consolidated
balance sheet of Performance Guarantor and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows (or such other or similar or additional statement then
required by the SEC for quarterly reports filed pursuant to the Exchange Act)
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by Performance Guarantor’s chief executive officer,
president or chief financial officer, and (B) as soon as available, but in any
event not later than 60 days after the end of each of the first three quarterly
periods of each fiscal year of Seller, analogous unconsolidated unaudited
statements for Seller, certified by an Authorized Officer of Seller.
               (iii) Compliance Certificate. Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit V signed by an Authorized Officer of Performance Guarantor or
Seller, as applicable, and dated the date of such annual financial statement or
such quarterly financial statement, as the case may be.
               (iv) Shareholders Statements and Reports. Promptly upon the
furnishing thereof to the shareholders of such Seller Party copies of all
financial statements, reports and proxy statements so furnished.
               (v) S.E.C. Filings. Within 60 days after the end of each of the
first three (3) fiscal quarters of Performance Guarantor, a narrative discussion
and analysis of the financial condition and results of operations of Performance
Guarantor and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year (or such other or
similar additional statement then required by the SEC for quarterly reports
filed pursuant to the Exchange Act); and within five days after the same are
filed, copies of all financial statements and reports that Performance Guarantor
may make to, or file with, the SEC.
               (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than one of the Agents or Purchasers, copies of the same.
               (vii) Change in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agents’ consent
thereto.
               (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as any
Agent may from time to time

18



--------------------------------------------------------------------------------



 



reasonably request in order to protect the interests of the Agents and the
Purchasers under or as contemplated by this Agreement.
          (b) Notices. Such Seller Party will notify the Agents in writing of
any of the following promptly upon learning of the occurrence thereof (or at
such other specified time), describing the same and, if applicable, the steps
being taken with respect thereto:
               (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event,
accompanied by a statement of an Authorized Officer of such Seller Party.
               (ii) Judgment and Proceedings. (A) (1) The entry against the
Performance Guarantor or any of its Subsidiaries (other than Seller) of one or
more judgments or decrees involving in the aggregate for the Performance
Guarantor and such Subsidiaries a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Performance Guarantor or any
of its Subsidiaries (other than Seller) which, if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.
               (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
               (iv) Purchase Termination Date. The occurrence of the “Purchase
Termination Date” under and as defined in any Receivables Sale Agreement.
               (v) Defaults Under Other Agreements. The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
such Seller Party is a debtor or an obligor.
               (vi) Downgrade of Tenneco Automotive. Any downgrade in the rating
of any Indebtedness of Tenneco Automotive by Standard & Poor’s Ratings Service,
a division of the McGraw-Hill Companies, or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.
               (vii) Appointment of Independent Director. The decision to
appoint a new director of the Seller as the “Independent Director” for purposes
of this Agreement, such notice to be issued not less than ten (10) days prior to
the effective date of such appointment and to contain a certification by an
Authorized Officer of the Seller that the designated Person satisfies the
criteria set forth in the definition of “Independent Director” contained herein.
               (viii) Second Lien Receivables Purchase Agreement.
                    (A) The occurrence of each “Amortization Event” and each
“Potential Amortization Event” under (and as defined in) the Second Lien
Receivables Purchase Agreement, accompanied by a statement of an Authorized
Officer of such Seller Party.

19



--------------------------------------------------------------------------------



 



                    (B) Written notice of any assignment entered into by any
“Purchaser” under (and as defined in) the Second Lien Receivables Purchase
Agreement consented to by the Seller, together with a copy of the documentation
evidencing such assignment.
                    (C) Written notice and a copy of any request to increase or
reduce the “Purchase Limit” or any “Commitment” under (and as defined in) the
Second Lien Receivables Purchase Agreement, concurrently with delivery of such
request to the Second Lien Agent.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted.
          (d) Audits. Such Seller Party will furnish to the Agents from time to
time such information with respect to it and the Receivables as any Agent may
reasonably request. Such Seller Party will, from time to time during regular
business hours as requested by the Agents, acting together, upon reasonable
notice and at the sole cost of such Seller Party, permit a single firm acting
for the Co-Agents and the Second Lien Agent: (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Person relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of Seller or the
Servicer having knowledge of such matters (the procedures described in the
foregoing clauses (i) and (ii) are referred to herein as an “Audit”); provided,
however, that Audits shall be limited to not more than two per calendar year in
the aggregate pursuant to this Agreement and the Second Lien Receivables
Purchase Agreement, collectively, so long as (i) no Amortization Event has
occurred and is continuing and (ii) the immediately preceding Audit was
satisfactory to the Agents in all material respects.
          (e) Keeping and Marking of Records and Books.
               (i) The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the Agents
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

20



--------------------------------------------------------------------------------



 



               (ii) Such Seller Party will: (A) on or prior to the date hereof,
mark its master data processing records and other books and records relating to
the Purchaser Interests with a legend, acceptable to the Administrative Agent,
describing the Purchaser Interests and (B) upon the request of the
Administrative Agent following the occurrence and during the continuance of any
Amortization Event: (x) mark each Contract constituting an instrument or chattel
paper with a legend describing the Purchaser Interests and (y) deliver to the
Administrative Agent all Contracts (including, without limitation, all multiple
originals of any such Contract) relating to the Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.
          (g) Performance and Enforcement of Receivables Sale Agreement. Seller
will, and will require the applicable Originator to, perform each of their
respective obligations and undertakings under and pursuant to the applicable
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under such Receivables Sale Agreement. Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Agents and the Purchasers as assignees of Seller) under the
Receivables Sale Agreements as the Administrative Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreements.
          (h) Ownership. Seller will, and will require the Originators to, take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased under the Receivables Sale
Agreements irrevocably in Seller, free and clear of any Adverse Claims other
than Adverse Claims in favor of the Agents and the Purchasers and the Second
Lien Adverse Claims (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as any Agent may reasonably request), and (ii) establish and maintain, in favor
of the Administrative Agent, for the benefit of the Purchasers, a valid and
perfected first priority undivided percentage ownership interest (and/or a valid
and perfected first priority security interest) in all Receivables, Related
Security and Collections to the full extent contemplated herein, free and clear
of any Adverse Claims other than the Second Lien Adverse Claims or Adverse
Claims in favor of the Administrative Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (for the
benefit of the Purchasers) interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as the
Administrative Agent may reasonably request).

21



--------------------------------------------------------------------------------



 



               (i) Purchasers’ Reliance. Seller acknowledges that the Purchasers
are entering into the transactions contemplated by this Agreement in reliance
upon Seller’s identity as a legal entity that is separate from each of the
Tenneco Automotive Entities. Therefore, from and after the date of execution and
delivery of this Agreement, Seller shall take all reasonable steps, including,
without limitation, all steps that any Agent or Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of each of the Tenneco Automotive Entities and
not just a division of any of the Tenneco Automotive Entities. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein:
                    (A) Seller will at all times have a board of directors
consisting of at least two members, at least one member of which is an
Independent Director, and shall compensate the Independent Director from its own
funds;
                    (B) Seller will maintain its own telephone number,
stationery, and other business forms separate from those of any other Person
(including each Tenneco Automotive Entity) and will conduct business in its own
name except that, as a general matter, Obligors will not be informed in the
first instance that Tenneco Operating is acting on behalf of Seller as servicer;
                    (C) Seller will conduct its business at an office separate
from the offices of the Originators (which however, may be within the premises
of and leased (at a fair market rent) from a Tenneco Automotive Entity in which
case such office will be clearly identified (by signage or otherwise));
                    (D) Seller will require that any consolidated financial
statements of the Tenneco Automotive Entities that include Seller will contain a
footnote to the effect that the Originators have sold the Receivable Assets to
Seller, which is a separate legal entity and which has then entered into this
Agreement. Separate unaudited balance sheets and statements of income and cash
flows (with no footnote disclosures) will also be prepared for Seller. In
addition to the aforementioned footnote to any consolidated financial statement,
Seller will take (or require the Originators to take) certain actions to
disclose publicly Seller’s separate existence and the transactions, including,
without limitation, through the filing of UCC financing statements. Seller will
not conceal or permit the Originators to conceal from any interested party any
transfers contemplated by the Transaction Documents, although Obligors will not
be affirmatively informed in the first instance of the transfer of their
obligations;
                    (E) Seller will ensure that any allocations of direct,
indirect or overhead expenses for items shared between Seller and any Tenneco
Automotive Entity that are not included as part of the Servicing Fee will be
made among such entities to the extent practical on the basis of actual use or
value of services rendered and otherwise on a basis reasonably related to actual
use or the value of services rendered;
                    (F) Except as provided in paragraph (E) above regarding the
allocation of certain shared overhead items, Seller will pay its own operating
expenses and liabilities from its own funds;

22



--------------------------------------------------------------------------------



 



                    (G) Seller will ensure that each of the Tenneco Automotive
Entities, on the one hand, and Seller, on the other hand, maintain its assets
and liabilities in such a manner that it is not costly or difficult to
segregate, ascertain or otherwise identify Seller’s individual assets and
liabilities from those of the other or from those of any other person or entity.
Except as set forth below, Seller will maintain its own books of account and
corporate records separate from the Tenneco Automotive Entities. Seller will not
commingle or pool its funds (or other assets) or liabilities with those of any
except as specifically provided in this Agreement with respect to the temporary
commingling of collections of the Receivable Assets and except with respect to
Servicer’s retention of Records pertaining to the Receivable Assets. Seller will
not maintain joint bank accounts or other depository accounts to which any
Tenneco Automotive Entity (other than solely in their capacity as Servicer or,
as applicable, a permitted designee of Servicer) has independent access;
                    (H) Seller will strictly observe, and will require each of
the Tenneco Automotive Entities to strictly observe, corporate formalities,
including with respect to its dealings with each other, and will do all things
reasonably necessary to ensure that no transfer of assets between any
Originator, on the one hand, and Seller, on the other hand, is made without
adherence to corporate formalities;
                    (I) All distributions made by Seller to Tenneco Operating as
its sole shareholder shall be made in accordance with applicable law;
                    (J) Seller will not enter into any transaction with any of
the Tenneco Automotive Entities, even if permitted (although not expressly
provided for in) the Transaction Documents, unless such transaction is fair and
equitable to Seller, on the one hand, and such Tenneco Automotive Entity on the
other hand, and is of the type of transaction that would be entered into by a
prudent Person in the position of Seller vis à vis such Tenneco Automotive
Entity and that is on terms that are at least favorable as may be obtained from
a Person who is not Tenneco Automotive Entity;
                    (K) Seller will (1) comply in all material respects with its
certificate of incorporation and by-laws, (2) operate its business and
activities such that: (A) it does not engage in any business or activity of any
kind, or enter into any transaction or indenture, mortgage, instrument,
agreement, contract, lease or other undertaking, other than the transactions
authorized by this Agreement and the Receivables Sale Agreement; and (B) it does
not create, incur, guarantee, assume or suffer to exist any indebtedness or
other liabilities, whether direct or contingent, other than (i) as a result of
the endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (ii) the incurrence of
obligations under this Agreement, (iii) the incurrence of obligations, as
expressly contemplated in the Receivables Sale Agreement, to make payment to the
related Originator thereunder for the purchase of Receivables under the
Receivables Sale Agreement, (iv) the incurrence of obligations under the Second
Lien Receivables Purchase Agreement in an aggregate principal amount not to
exceed $40,000,000 at any time outstanding, and (v) the incurrence of operating
expenses in the ordinary course of business of the type otherwise contemplated
by this Agreement; and

23



--------------------------------------------------------------------------------



 



                    (L) Seller will maintain its corporate charter in conformity
with this Agreement, such that (1) it does not amend, restate, supplement or
otherwise modify its certificate or articles of incorporation or by-laws in any
respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation, Section 7.1(i)
of this Agreement; and (2) for so long as this Agreement is in effect, its
certificate or articles of incorporation, (x) contains a definition of
“Independent Director” identical to the definition of such term contained
herein, (y) provides for not less than ten (10) days’ prior written notice to
the secured creditors of the Seller (which notice requirement, for purposes of
all the Transaction Documents, shall be satisfied if such prior written notice
is delivered to the Agents) of the replacement or appointment of any director
that is to serve or is then serving as an Independent Director for purposes of
this Agreement, which notice shall contain a certification by an Authorized
Officer of the Seller that the designated Person satisfies the criteria set
forth in the definition of “Independent Director” contained herein and
(z) requires as a condition precedent to giving effect to such replacement or
appointment that the Seller shall have received written acknowledgement from
such creditors that in their reasonable judgment the designated Person satisfies
the criteria set forth in the definition of “Independent Director” contained
herein (which acknowledgement shall not be unreasonably withheld and shall be
promptly provided after receipt of notice by the Agents from the Seller and, for
purposes of all the Transaction Documents, shall be satisfied if such
acknowledgement is received by the Seller from the Agents).
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents, the
Purchasers, the Second Lien Agent and the “Purchasers” under (and as defined in)
the Second Lien Receivables Purchase Agreement. Seller will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock-Box and Collection Account and shall not grant the right to take dominion
and control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except, subject to the Intercreditor
Agreement, the Second Lien Agent as contemplated by the Second Lien Receivables
Purchase Agreement or to the Administrative Agent as contemplated by this
Agreement.
          (k) Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and, in each case, for which adequate reserves in accordance with
GAAP shall have been set aside on its books. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Agent or any Purchaser.

24



--------------------------------------------------------------------------------



 



          (l) Payment to the Applicable Originator. With respect to any
Receivable purchased by Seller from an Originator, such sale shall be effected
under, and in strict compliance with the terms of, the applicable Receivables
Sale Agreement, including, without limitation, the terms relating to the amount
and timing of payments to be made to such Originator in respect of the purchase
price for such Receivable.
     Section 7.2 Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
          (a) Name Change, Offices and Records. Such Seller Party will not
(i) change its name, identity or corporate structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or at any time while the
location of its chief executive office is relevant to perfection of any interest
in the Receivables, relocate its chief executive office or (ii) change any
office where Records are kept, unless it shall have: (A) given the
Administrative Agent at least forty-five (45) days’ prior written notice thereof
and (B) delivered to the Administrative Agent all financing statements,
instruments and other documents requested by the Administrative Agent in
connection with such change or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Seller
Party will not add or terminate any bank as a Collection Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Administrative Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not, without the Required Agents’ consent, make any change to
the Credit and Collection Policy that could reasonably be expected to adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Except as provided in Section 8.2(d), the
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.
          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agents and the Purchasers
provided for herein and the Second Lien Adverse Claims), and Seller will defend
the right, title and interest of the Agents and the

25



--------------------------------------------------------------------------------



 



Purchasers in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Seller or any Originator. Seller will
not create or suffer to exist any mortgage, pledge, security interest,
encumbrance, lien, charge or other similar arrangement on any of its inventory.
          (e) Net Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Receivables Balance to be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
          (f) Termination Date Determination. Seller will not designate the
“Termination Date” (as such term is defined in any Receivables Sale Agreement),
or send any written notice to the Originators in respect thereof, without the
prior written consent of the Agents, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of any Receivables Sale
Agreement.
          (g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to maintain the Required Capital
Amount.
          (h) Amendments to Second Lien Transaction Documents. Seller will not
amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of the Second Lien
Transaction Documents except for amendments, modifications and other changes
expressly permitted by the Intercreditor Agreement.
          (i) Changes in Commitments under Second Lien Receivables Purchase
Agreement. Notwithstanding anything in the Second Lien Transaction Documents to
the contrary, the Seller will not, without the prior written consent of the
Required Agents, agree to any change, in whole or in part, of the “SLOT Purchase
Limit” or any “Commitment” under (and as defined in) the Second Lien Receivables
Purchase Agreement.
          (j) Payment of Second Lien Obligations. Notwithstanding anything in
the Second Lien Transaction Documents to the contrary, the Seller will not,
without the prior written consent of the Required Agents, (i) make any repayment
of “SLOT Capital” in respect of the “SLOT Interests” under (and as defined in)
the Second Lien Receivables Purchase Agreement except as otherwise permitted
under the Intercreditor Agreement or (ii) from the Facility Termination Date
until the Discharge of First Lien Obligations, make, directly or indirectly, any
payment in respect of the “Second Lien Obligations” (as defined in the
Intercreditor Agreement) except as otherwise permitted under the Intercreditor
Agreement.
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
     Section 8.1 Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. Tenneco
Operating is hereby designated as, and hereby

26



--------------------------------------------------------------------------------



 



agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Required Agents, acting together, may at any time
when an Amortization Event has occurred and is continuing designate as Servicer
any Person to succeed Tenneco Operating or any successor Servicer.
     Section 8.2 Duties of Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
          (b) The Servicer will instruct Seller or Obligors to pay all
Collections directly to a Lock-Box or Collection Account. The Servicer shall
effect a Collection Account Agreement substantially in the form of Exhibit VI
with each bank party to a Collection Account at any time. In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances.
          (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Administrative Agent (acting at the direction of at
least two (2) Co-Agents) after the occurrence and during the continuance of an
Amortization Event, segregate, in a manner acceptable to the Administrative
Agent, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers as soon as possible, but no later than two (2) Business
Days following receipt by the Servicer of such Collections, duly endorsed or
with duly executed instruments of transfer.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the Agents or the Purchasers under
this Agreement. Notwithstanding anything to the contrary contained herein at any
time that an Amortization Event has occurred and is continuing, the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
          (e) The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as

27



--------------------------------------------------------------------------------



 



practicable upon demand of the Administrative Agent, deliver or make available
to the Administrative Agent all such Records, at a place selected by the
Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Seller any cash collections or other cash proceeds
received with respect to Indebtedness not constituting Receivables. The Servicer
shall, from time to time at the request of any Purchaser, furnish to the
Purchasers (promptly after any such request) a calculation of the amounts set
aside for the Purchasers pursuant to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to any Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
     Section 8.3 Collection Notices. The Administrative Agent (acting at the
direction of at least two (2) Co-Agents) is authorized at any time to date and
to deliver to the Collection Banks the Collection Notices. Seller hereby
transfers to the Administrative Agent for the benefit of the Purchasers,
effective when the Administrative Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Administrative Agent, and agrees
that the Administrative Agent (acting at the direction of at least two (2)
Co-Agents) shall be entitled after the occurrence and during the continuance of
an Amortization Event to (i) endorse Seller’s and the applicable Originator’s
name on checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than Seller. If an Originator identifies, to
the satisfaction of the Administrative Agent, any remittances received in any
Lock-Box or Collection Account as not constituting Collections or other proceeds
of the Receivables and Related Security, the Administrative Agent shall promptly
remit (or instruct the applicable Collection Bank to remit) such remittances to
such Originator.
     Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder shall not release the Servicer, any Originator or Seller from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.
     Section 8.5 Portfolio Reports. The Servicer shall prepare and forward to
the Agents (i) on or before each Monthly Reporting Date, a Monthly Report for
the month then most recently ended, (ii) during each (A) Level Two Ratings
Period and (B) Level Three Ratings Period, unless at any time during any such
Level Three Ratings Period, any Agent shall have requested that Daily Reports be
delivered pursuant to the immediately succeeding clause (iii) of

28



--------------------------------------------------------------------------------



 



this paragraph, on Monday of each week with respect to and as of the end of the
immediately preceding calendar week, a Weekly Report, (iii) during each Level
Three Ratings Period with respect to which any Agent shall have requested that
Daily Reports be delivered pursuant to this clause (iii) of this paragraph, on
each Daily Reporting Date with respect to and as of the preceding Business Day,
a Daily Report and (iv) at such times as any Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables. For
purposes of this Section 8.5, if at any time, Tenneco Automotive’s long-term
senior unsecured debt ratings fall within different categories and as a result
thereof more than one Ratings Period then applies, the Ratings Period
corresponding to the lower long-term senior unsecured debt rating shall control.
     Section 8.6 Servicing Fees. In consideration of Tenneco Operating’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as Tenneco Operating shall continue to perform as Servicer hereunder,
Seller shall pay over to Tenneco Operating a fee (the “Servicing Fee”) on the
first calendar day of each month, in arrears for the immediately preceding
month, equal to 1.00% per annum of the aggregate Outstanding Balance of the
Receivables on the last day of such preceding month as compensation for its
servicing activities.
ARTICLE IX.
AMORTIZATION EVENTS
     Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
          (a) Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due, and, except in the case of a payment of Capital,
such failure shall continue for five (5) consecutive days after the date when
due, or (ii) to perform or observe any term, covenant or agreement hereunder
(other than as referred to in clause (i) of this paragraph (a) and paragraph
9.1(e)) and such failure shall continue for ten (10) consecutive Business Days
after notice from Buyer or any of its assigns.
          (b) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.
          (c) The Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall (i) default in making any payment of principal of
any Indebtedness (including any Contingent Obligation) on the scheduled or
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition related to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which

29



--------------------------------------------------------------------------------



 



default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Contingent Obligation) to become payable;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (c) shall not at any time constitute an Amortization
Event unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) or (iii) of this paragraph (c) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which exceeds in the aggregate $50,000,000 for
the Performance Guarantor and its Subsidiaries, taken as a whole.
          (d) (i) The Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee or other similar official for it or any substantial part of
its assets, or the Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Performance Guarantor,
any Seller Party or any of their respective Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Performance Guarantor, any Seller
Party or any of their respective Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) the Performance Guarantor, any Seller
Party or any of their respective Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due.
          (e) (x) Seller shall fail to comply with the terms of Section 2.6
hereof or (y) the aggregate “SLOT Interests” under (and as defined in) the
Second Lien Receivables Purchase Agreement shall exceed 100% and such excess
shall not have been eliminated as of the close of business on the immediately
succeeding Business Day.
          (f) As at the end of any month:
               (i) the average of the Delinquency Ratio for each of the three
(3) months then most recently ended shall exceed 3.00%,
               (ii) the average of the Loss-to-Liquidation Ratio for each of the
three (3) months then most recently ended shall exceed 2.00%, or

30



--------------------------------------------------------------------------------



 



               (iii) the average of the Dilution Ratio for each of the three
(3) months then most recently ended shall exceed 4.00% for any three-month
period.
          (g) A Change of Control shall occur.
          (h) (i) Seller or any Originator shall fail to observe any provision
of such Originator’s Receivables Sale Agreement, or (ii) Seller or any
Originator shall give up its rights under such Receivables Sale Agreement with
regard to any failure of the type described in clause (i) hereof.
          (i) (x) The Consolidated Net Leverage Ratio (as defined in the Tenneco
Credit Agreement) as at the last day of any period of four consecutive fiscal
quarters of Tenneco Automotive ending with any fiscal quarter during any period
set forth below shall exceed the ratio set forth below opposite use period:

      Period   Consolidated Net Leverage Ratio
First Quarter 2010
  5.50 to 1.00
Second Quarter 2010
  5.00 to 1.00
Third Quarter 2010
  4.75 to 1.00
Fourth Quarter 2010
  4.50 to 1.00
First Quarter 2011
  4.00 to 1.00
Second Quarter 2011
  3.75 to 1.00
Third and Fourth Quarters 2011
  3.50 to 1.00
Fiscal Year 2012 and thereafter
  3.50 to 1.00

          or
          (y) The Consolidated Interest Coverage Ratio (as defined in the
Tenneco Credit Agreement) for any period of four consecutive fiscal quarters of
Tenneco Automotive ending with any fiscal quarter during any period set forth
below to be less than the ratio set forth below opposite such period:

      Period   Consolidated Interest Coverage Ratio
First Quarter 2010
  2.00 to 1.00
Second Quarter 2010
  2.25 to 1.00
Third Quarter 2010
  2.30 to 1.00
Fourth Quarter 2010
  2.35 to 1.00
First Quarter 2011
  2.55 to 1.00
Second Quarter 2011
  2.55 to 1.00
Third and Fourth Quarters 2011
  2.55 to 1.00
Fiscal Year 2012 and thereafter
  2.75 to 1.00

          (j) [Reserved].
          (k) One or more judgments or decrees shall be entered against any
Seller Party or any of its Subsidiaries involving in the aggregate for the
Seller Parties and their Subsidiaries a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof.

31



--------------------------------------------------------------------------------



 



          (l) The “Purchase Termination Date” under and as defined in any
Receivables Sale Agreement shall occur or any Originator shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to Seller under its Receivables Sale
Agreement.
          (m) An “Amortization Event” shall have occurred under (and as defined
in) the Second Lien Receivables Purchase Agreement.
          (n) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or the Administrative Agent
for the benefit of the Purchasers shall cease to have a valid and perfected
first priority security interest in the Receivables, the Related Security and
the Collections with respect thereto and the Collection Accounts.
          (o) Performance Guarantor shall fail to perform or observe any term,
covenant or agreement required to be performed by it under the Performance
Undertaking, or the Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.
          (p) Any Seller Party shall fail to perform or observe any term,
covenant or agreement required to be performed by it under the Intercreditor
Agreement, or the Intercreditor Agreement shall cease to be effective or to be
the legally valid, binding and enforceable obligation of the parties thereto, or
the Seller shall directly or indirectly contest in any manner the effectiveness,
validity, binding nature or enforceability of the Intercreditor Agreement.
          (q) Any Person shall be appointed as an Independent Director of the
Seller without prior notice thereof having been given to the Agents in
accordance with Section 7.1(b)(vii) of this Agreement or without the written
acknowledgement by the Agents that in their reasonable judgment such Person
satisfies the criteria set forth in the definition of “Independent Director”
contained herein.
     Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of at
least two (2) Co-Agents shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, if requested by any Co-Agent, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time that are
owing to the Purchasers in such Co-Agent’s Group in lieu of any CP Costs or
Yield that would otherwise be accruing on such Aggregate Unpaids, (iv) if it has
not already done so, deliver the Collection Notices to the Collection Banks, and
(v) notify Obligors of the Purchasers’ interest in the

32



--------------------------------------------------------------------------------



 



Receivables. The aforementioned rights and remedies shall be without limitation,
and shall be in addition to all other rights and remedies of the Administrative
Agent, on behalf of the Co-Agents and the Purchasers, otherwise available under
any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.
ARTICLE X.
INDEMNIFICATION
     Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that any Agent or Purchaser may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) each of the
Agents and Purchasers and their respective assigns, officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of such Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder, excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):
          (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
          (b) Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
          (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agents and the
Purchasers for Indemnified Amounts relating to or resulting from:

33



--------------------------------------------------------------------------------



 



               (i) any representation or warranty made by any Seller Party, any
Originator (or any officers of any such Person) or the Performance Guarantor
under or in connection with this Agreement, any other Transaction Document or
any other information or report delivered by any such Person pursuant hereto or
thereto, which shall have been false or incorrect in any respect when made or
deemed made;
               (ii) the failure by Seller, the Servicer, any Originator or the
Performance Guarantor to comply with any applicable law, rule or regulation with
respect to any Receivable or Contract related thereto, or the nonconformity of
any Receivable or Contract included therein with any such applicable law, rule
or regulation or any failure of any Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;
               (iii) any failure of Seller, the Servicer, any Originator or the
Performance Guarantor to perform its duties, covenants or other obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;
               (iv) any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
               (v) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
               (vi) the commingling of Collections of Receivables at any time
with other funds;
               (vii) the Transaction Documents, the transactions contemplated
thereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
               (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
               (ix) any Amortization Event described in Section 9.1(d);
               (x) any failure of Seller to acquire and maintain legal and
equitable title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the applicable Originator, free and clear
of any Adverse Claim (other Adverse Claims created under the Transaction
Documents and the Second Lien Adverse Claims); or any failure of Seller to give
reasonably equivalent value to such Originator under the applicable Receivables
Sale Agreement in consideration of the transfer by such Originator of any

34



--------------------------------------------------------------------------------



 



Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;
               (xi) any failure to vest and maintain vested in the
Administrative Agent for the benefit of the Purchasers, or to transfer to the
Administrative Agent for the benefit of the Purchasers, legal and equitable
title to, and ownership of, a first priority perfected undivided percentage
ownership interest (to the extent of the Purchaser Interests contemplated
hereunder) or security interest in the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim (except for Adverse Claims
created by the Transaction Documents and Second Lien Adverse Claims);
               (xii) the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;
               (xiii) any action or omission by any Seller Party which reduces
or impairs the rights of the Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;
               (xiv) any attempt by any Person to void any Incremental Purchase
or Reinvestment hereunder under statutory provisions or common law or equitable
action; and
               (xv) the failure of any Receivable included in the calculation of
the Net Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
     Section 10.2 Increased Cost and Reduced Return(a) . (a) If any Regulatory
Change, except for changes in the rate of tax on the overall net income of a
Purchaser or Affected Entity or taxes excluded by Section 10.1, (i) subjects any
Purchaser or any Affected Entity to any charge or withholding on or with respect
to this Agreement or any other Funding Agreement or a Purchaser’s or Affected
Entity’s obligations under this Agreement or any other Funding Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Affected Entity of any amounts payable under this
Agreement or any other Funding Agreement or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of an Affected Entity or a Purchaser, or credit extended by an
Affected Entity or a Purchaser pursuant to this Agreement or any other Funding
Agreement (except the reserve requirement reflected in the LIBO Rate) or
(iii) imposes any other condition affecting this Agreement or any Funding
Agreement and the result of any of the foregoing is to increase the cost to an
Affected Entity or a Purchaser of performing its obligations under this
Agreement or any other Funding Agreement, or to reduce the rate of return on an
Affected Entity’s or Purchaser’s capital as a consequence of its obligations
under this Agreement or any other Funding Agreement, or to reduce the amount of
any sum received or receivable by an Affected Entity or a Purchaser under this
Agreement or any other Funding Agreement, or to require any payment calculated
by reference to the amount of interests or loans

35



--------------------------------------------------------------------------------



 



held or interest received by it then, on the forty-fifth (45th) day after demand
by the related Co-Agent, Seller shall pay (without duplication of any amounts
payable as described in Section 10.4 below) to such Co-Agent, for the benefit of
the relevant Affected Entity or Purchaser, such amounts charged to such Affected
Entity or Purchaser or such amounts to otherwise compensate such Affected Entity
or such Purchaser for such increased cost or such reduction; provided, that
solely in the case of a Regulatory Change of the type described in clause
(iii) of the definition thereof, Seller shall only be liable for amounts in
respect of increased costs or reduced returns for the period of up to ninety
(90) days prior to the date on which such demand was made. To the extent that
any Funding Agreement described in this Section covers facilities in addition to
the facility evidenced by this Agreement, each Conduit shall allocate the
liability for any applicable increased costs or reductions among Seller and
other Persons with whom such Conduit has entered into agreements to purchase
interests in or finance receivables and other financial assets (“Other
Customers”). If any increased costs or reductions payable pursuant to this
paragraph (a) are attributable to Seller and not attributable to any Other
Customer, Seller shall be solely liable for such increased costs or reductions.
However, if any such increased costs or reductions are attributable to Other
Customers and not attributable to Seller, such Other Customer shall be solely
liable for such increased costs or reductions. All allocations to be made
pursuant to the foregoing provisions of this Section shall be made by such
Conduit in its sole discretion and shall be binding on Seller and the Servicer.
The term “Regulatory Change” shall mean (i) the adoption after the date hereof
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Affected Entity or
Purchaser with the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency.
          (b) A certificate of the applicable Purchaser or Affected Entity
setting forth in reasonable detail the amount or amounts payable to such
Purchaser or Affected Entity pursuant to paragraph (a) of this Section 10.2 and
explaining the manner in which such amount was determined shall be delivered to
the Seller and shall be conclusive absent manifest error. The Seller shall pay
such Purchaser or Affected Entity the amount as due on any such certificate on
the next Settlement Date following receipt of such notice.
          (c) If any Purchaser or any Affected Entity (A) has or anticipates
having any claim for compensation from the Seller pursuant to clause (iii) of
the definition of Regulatory Change appearing in paragraph (a) of this
Section 10.2, and (B) such Purchaser or Affected Entity believes that having the
facility evidenced by this Agreement publicly rated by two credit rating
agencies (or, if the applicable Purchaser or Affected Entity determines that the
rating of a single credit rating agency is sufficient to achieve the same
effect, by one credit rating agency) would reduce the amount of such
compensation by an amount deemed by such Purchaser or Affected Entity to be
material, then such Purchaser or Affected Entity shall provide written

36



--------------------------------------------------------------------------------



 



notice to the Seller and the Servicer that such Purchaser or Affected Entity
intends to request such public rating(s) of this facility from two credit rating
agencies (or one credit rating agency, as applicable) selected by such Purchaser
or Affected Entity and reasonably acceptable to the Seller, which rating(s)
shall be at least “A” from S&P and “A2” from Moody’s, or the equivalent thereof
from any other such credit rating agency (the “Required Rating(s)”). The Seller
and the Servicer agree that they shall cooperate with such Purchaser’s or
Affected Entity’s efforts to obtain the Required Rating(s), and shall use
commercially reasonable efforts to provide the applicable credit rating agencies
(or credit rating agency, as applicable), either directly or through
distribution to the Administrative Agent, Purchaser or Affected Entity, any
information (subject to the agreement of each applicable credit rating agency to
maintain the confidentiality of any information so provided which relates to any
Obligor) requested by such credit rating agencies (or credit rating agency, as
applicable) for purposes of providing and monitoring the Required Rating(s). The
Seller shall pay the initial fees payable to the credit rating agencies (or
credit rating agency, as applicable) for providing the rating(s) and all ongoing
fees payable to the credit rating agencies (or credit rating agency, as
applicable) for their continued monitoring of the rating(s). Nothing in this
Section 10.2(c) shall preclude any Purchaser or Affected Entity from demanding
compensation from the Seller pursuant to Section 10.2(a) hereof at any time and
without regard to whether the Required Rating(s) shall have been obtained, or
shall require any Purchaser or Affected Entity to obtain any ratings on the
facility evidenced by this Agreement prior to demanding any such compensation
from the Seller; provided, however, in demanding such compensation the
applicable Purchaser or Affected Entity shall take into account and give effect
to any reduction in amounts payable under Section 10.2(a) due to the Required
Rating(s) having been obtained.
     Section 10.3 Other Costs and Expenses. Subject to any limitation on the
Liberty Street Group’s reimburseable costs separately agreed to by the Liberty
Street Agent and the Seller Parties, Seller shall pay to each of the Agents on
demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, amendment, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including without limitation, the cost of the applicable
Conduit’s auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of a legal counsel for the Agents
(which such counsel may be employees of a Purchaser or an Agent) with respect
thereto and with respect to advising such Agent as to its Group’s respective
rights and remedies under this Agreement. Seller shall pay to the Administrative
Agent on demand any and all reasonable costs and expenses of the Administrative
Agent and the Purchasers, if any, including reasonable counsel fees and expenses
of a common legal counsel, or if such common legal counsel determines that it
cannot continue representation due to a business or ethical conflict, separate
legal counsel for the Agents, in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.
     Section 10.4 Accounting Based Consolidation Event. Upon demand by the
related Conduit Agent, Seller shall pay to such Conduit Agent, for the benefit
of the relevant Affected Entity, such amounts (without duplication of any
amounts payable as described in Section 10.2 above) as such Affected Entity
reasonably determines will compensate or reimburse such Affected Entity for any
(i) fee, expense or increased cost charged to, incurred or otherwise

37



--------------------------------------------------------------------------------



 



suffered by such Affected Entity, (ii) reduction in the rate of return on such
Affected Entity’s capital or reduction in the amount of any sum received or
receivable by such Affected Entity or (iii) internal capital charge or other
imputed cost, in each case, as determined by such Affected Entity to be
allocable to Seller or the transactions contemplated in this Agreement, in each
case resulting from or in connection with the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity; provided, however, that in no event may any Affected Entity (or
the applicable Conduit Agent on its behalf) with respect to any Conduit claim or
receive reimbursement or compensation for amounts under this Section 10.4
(x) that would result in the total compensation payable to it and all other
Affected Entities with respect to such Conduit (inclusive of Yield and fees)
exceeding the total compensation that would have been payable to all such
Affected Entities immediately prior to such consolidation if purchases of
Purchaser Interests had been made by the related Committed Purchaser pursuant to
Article IV of this Agreement or (y) which were charged to, incurred or otherwise
suffered by such Affected Entity on or before February 19, 2010. Amounts under
this Section 10.4 may be demanded at any time without regard to the timing of
issuance of any financial statement by the Conduit or by any Affected Entity. A
certificate of the Affected Entity setting forth in reasonable detail the amount
or amounts payable to such Affected Entity pursuant to this Section 10.4 and
explaining the manner in which such amount was determined shall be delivered to
the Seller and shall be conclusive absent manifest error. The Seller shall pay
such Affected Entity the amount as due on any such certificate on the next
Settlement Date following receipt of such notice.
ARTICLE XI.
THE AGENTS
     Section 11.1 Appointment.
          (a) Each member of the Liberty Street Group hereby irrevocably
designates and appoints Scotiabank as Liberty Street Agent hereunder and under
the other Transaction Documents to which the Liberty Agent is a party, and
authorizes the Liberty Street Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Liberty Street Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the Falcon Group hereby irrevocably
designates and appoints JPMorgan Chase as Falcon Agent hereunder and under the
other Transaction Documents to which the Falcon Agent is a party , and
authorizes the Falcon Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Falcon Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the Wells Fargo Group hereby irrevocably
designates and appoints Wells Fargo as Wells Fargo Agent hereunder and under the
other Transaction Documents to which the Wells Fargo Agent is a party, and
authorizes the Wells Fargo Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Wells Fargo Agent by the terms of
the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the

38



--------------------------------------------------------------------------------



 



Purchasers and the Co-Agents hereby irrevocably designates and appoints JPMorgan
Chase as Administrative Agent hereunder and under the Transaction Documents to
which the Administrative Agent is a party, and authorizes the Administrative
Agent to take such action on its behalf under the provisions of the Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of the Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, none
of the Agents shall have any duties or responsibilities, except those expressly
set forth in the Transaction Documents to which it is a party, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Agent
shall be read into any Transaction Document or otherwise exist against such
Agent.
          (b) The provisions of this Article XI are solely for the benefit of
the Agents and the Purchasers, and neither the Seller nor the Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which any of the Agents or Purchasers may have to either the Seller
or the Servicer under the other provisions of this Agreement. This Article XI is
intended solely to govern the relationship between the Agents, on the one hand,
and the Purchasers, on the other
          (c) In performing its functions and duties hereunder, (i) the Liberty
Street Agent shall act solely as the agent of the members of the Liberty Street
Group and does not assume and shall not be deemed to have assumed any obligation
or relationship of trust or agency with or for the Seller or the Servicer or any
of their respective successors and assigns, (ii) the Falcon Agent shall act
solely as the agent of the members of the Falcon Group and does not assume and
shall not be deemed to have assumed any obligation or relationship of trust or
agency with or for either the Seller or the Servicer or any of their respective
successors and assigns, (iii) the Wells Fargo Agent shall act solely as the
agent of the members of the Wells Fargo Group and does not assume and shall not
be deemed to have assumed any obligation or relationship of trust or agency with
or for either the Seller or the Servicer or any of their respective successors
and assigns, and (iv) the Administrative Agent shall act solely as the agent of
the Co-Agents and the Purchasers and does not assume and shall not be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Seller or the Servicer or any of their respective successors and assigns.
     Section 11.2 Delegation of Duties. Each Agent may execute any of its duties
under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
     Section 11.3 Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers or other Agents for any
recitals, statements, representations or warranties made by the Seller contained
in this Agreement

39



--------------------------------------------------------------------------------



 



or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of either the Seller or the Servicer to perform its respective
obligations hereunder, or for the satisfaction of any condition specified in
Article VI, except receipt of items required to be delivered to such Agent. None
of the Agents shall be under any obligation to any other Agent or any Purchaser
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Seller or the Servicer.
     Section 11.4 Reliance by Agents. As between the Agents and the Purchasers:
          (a) Each of the Agents shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telecopy or telex message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Seller or the Servicer), independent accountants and
other experts selected by such Agent. Each of the Agents shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of such of the members of its Group, as it
shall determine to be appropriate under the relevant circumstances, or it shall
first be indemnified to its satisfaction by the Committed Purchasers in its
Group against any and all liability, cost and expense which may be incurred by
it by reason of taking or continuing to take any such action.
          (b) Any action taken by any of the Agents in accordance with
Section 11.4(a) shall be binding upon all of the Agents and the Purchasers.
     Section 11.5 Notice of Seller Defaults. None of the Agents shall be deemed
to have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event unless such Agent has received notice from another
Agent, a Purchaser, the Seller or the Servicer referring to this Agreement,
stating that a Amortization Event or Potential Amortization Event has occurred
hereunder and describing such Amortization Event or Potential Amortization
Event. In the event that any of the Agents receives such a notice, it shall
promptly give notice thereof to the Purchasers and the other Agents. The
Administrative Agent may exercise any rights and remedies provided to the
Administrative Agent under the Transaction Documents or at law or equity (and at
the written request of the Co-Agents acting together, shall exercise any such
rights and remedies and take such action as the Co-Agents shall direct) with
respect to such Amortization Event or Potential Amortization Event, provided
that the Administrative Agent is indemnified to its satisfaction by the
Co-Agents and the Committed Purchasers against any and all liability, cost and
expense which may be incurred by it by reason of such exercise of rights and
remedies and/or taking any such action.
     Section 11.6 Non-Reliance on Other Agents and Purchasers. Each of the
Purchasers expressly acknowledges that none of the Agents, nor any of the
Agents’ respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or

40



--------------------------------------------------------------------------------



 



warranties to it and that no act by any of the Agents hereafter taken,
including, without limitation, any review of the affairs of the Seller, the
Servicer or the Originators, shall be deemed to constitute any representation or
warranty by such Agent. Each of the Purchasers also represents and warrants to
the Agents and the other Purchasers that it has, independently and without
reliance upon any such Person (or any of their Affiliates) and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Seller, the Servicer
and the Originators and made its own decision to enter into this Agreement. Each
of the Purchasers also represents that it will, independently and without
reliance upon the Agents or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, prospects, financial and other
condition and creditworthiness of the Seller, the Servicer and the Originators.
The Agents, the Purchasers and their respective Affiliates, shall have no duty
or responsibility to provide any party to this Agreement with any credit or
other information concerning the business, operations, property, prospects,
financial and other condition or creditworthiness of the Seller, the Servicer
and the Originators which may come into the possession of such Person or any of
its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates, except that each of the Agents shall promptly distribute to the
other Agents and the Purchasers, copies of financial and other information
expressly provided to it by either of the Seller or the Servicer pursuant to
this Agreement.
     Section 11.7 Indemnification of Agents. Each of the Committed Purchasers
hereby agrees to indemnify (a) its applicable Co-Agent, (b) the Administrative
Agent, and (c) the officers, directors, employees, representatives and agents of
each of the foregoing (to the extent not reimbursed by the Seller or the
Servicer and without limiting the obligation of the Seller or the Servicer to do
so), ratably in accordance with their respective Commitments, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for such Co-Agent, the Administrative Agent or such Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Co-Agent or the Administrative
Agent or such Person shall be designated a party thereto) that may at any time
be imposed on, incurred by or asserted against such Co-Agent, the Administrative
Agent or such Person as a result of, or arising out of, or in any way related to
or by reason of, any of the transactions contemplated hereunder or the
execution, delivery or performance of this Agreement or any other document
furnished in connection herewith (but excluding any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the bad faith, gross negligence
or willful misconduct of such Co-Agent, the Administrative Agent or such Person
as finally determined by a court of competent jurisdiction).
     Section 11.8 Agents in their Individual Capacities. Each of the Agents in
its individual capacity and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Seller, the Servicer,
the Originators and their Affiliates as though such Agent were not an Agent
hereunder. With respect to its Purchaser Interests, if any, pursuant to this
Agreement, each of the Agents shall have the same rights and powers under this
Agreement

41



--------------------------------------------------------------------------------



 



as any Purchaser and may exercise the same as though it were not an Agent, and
the terms “Committed Purchaser,” “Committed Purchasers,” “Purchaser” and
“Purchasers” shall include each of the Agents in their individual capacities.
     Section 11.9 UCC Filings. Each of the Co-Agents and the Purchasers hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC filings required to
be made under the Transaction Documents in order to perfect their respective
interests in the Receivables, the Collections, each Collection Account and all
Related Security, that such listing shall be for administrative convenience only
in creating a record or nominee holder to take certain actions hereunder on
behalf of the Groups and that such listing will not affect in any way the status
of the Purchasers as the true parties in interest with respect to the collateral
covered thereby. In addition, such listing shall impose no duties on the
Administrative Agent other than those expressly and specifically undertaken in
accordance with this Article XI.
     Section 11.10 Successor Agents. If any Agent or its holding company is
merged with or into any other Person, such Agent may, upon five days’ notice to
the Seller and the other Agents, assign its rights and obligations hereunder to
the survivor of such merger or any of its bank Affiliates, in each case,
provided that both Standard & Poor’s and Moody’s Investors Service, Inc. have
approved the proposed assignee as the successor administrator of such Agent’s
Conduit. After the effectiveness of any assigning Agent’s assignment hereunder,
the assigning Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X shall continue in effect for its benefit with respect
to any actions taken or omitted to be taken by it while it was an Agent under
this Agreement and under the other Transaction Documents.
     Section 11.11 Intercreditor Agreement. The Purchasers and the Co-Agents
hereby acknowledge and consent to the terms and conditions set forth in the
Intercreditor Agreement and instruct and direct the Administrative Agent to
execute the Intercreditor Agreement.
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
     Section 12.1 Assignments.
          (a) Each of the parties hereby agrees and consents to the complete or
partial assignment by each Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to (i) its Committed
Purchasers pursuant to its Liquidity Agreement, and (ii) another special purpose
asset-backed commercial paper issuer administered by a Co-Agent or one of its
Affiliates having a short-term debt rating of A-1 or better by Standard & Poor’s
and P-1 by Moody’s Investors Service, Inc. Upon each such assignment pursuant to
this Section 12.1(a), such Conduit shall be released from its obligations so
assigned. Further, each of the other parties hereby agrees that any assignee of
a Conduit of this Agreement or all or any of its Purchaser Interests shall have
all of the rights and benefits under this Agreement as if references to such
Conduit or to a “Purchaser” explicitly referred to such assignee, and no such
assignment shall in any way impair the rights and benefits of such Conduit
hereunder. Neither of the Seller Parties nor (except as set forth in
Section 11.10) any Agent shall have the right to assign its rights or
obligations under this Agreement.

42



--------------------------------------------------------------------------------



 



          (b) Any Committed Purchaser may at any time and from time to time
assign to one or more Persons (“Purchasing Committed Purchasers”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, in a form and substance satisfactory to the applicable
Co-Agent (the “Assignment Agreement”), executed by such Purchasing Committed
Purchaser and such selling Committed Purchaser. The consent of (i) the
applicable Conduit, if any, and (ii) provided no Amortization Event or Potential
Amortization Event exists and is continuing, the Seller (which consent of the
Seller shall not be unreasonably withheld or delayed but may be conditioned upon
a change in the voting rights of the Co-Agents under this Agreement), shall be
required prior to the effectiveness of any such assignment. Each assignee of a
Committed Purchaser must have a short-term debt rating of A-1 or better by
Standard & Poor’s and P-1 by Moody’s Investors Service, Inc. and must agree to
deliver to the applicable Co-Agent, promptly following any request therefor by
such Co-Agent or its Conduit, if any, an enforceability opinion in form and
substance satisfactory to such Co-Agent and such Conduit. Upon delivery of the
executed Assignment Agreement to the applicable Co-Agent, such selling Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Committed Purchaser shall for all purposes
be a Committed Purchaser party to this Agreement and shall have all the rights
and obligations of a Committed Purchaser under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by the
Seller, the Purchasers or the Agents shall be required.
          (c) Each of the Committed Purchasers agrees that in the event that it
shall cease to have a short-term debt rating of A-1 or better by Standard &
Poor’s and P-1 by Moody’s Investors Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of the applicable Conduit, if any, or its Co-Agent, to assign all of its rights
and obligations hereunder to (x) another Committed Purchaser or (y) another
funding entity nominated by the Agent and acceptable to Seller (which approval
shall not be unreasonably withheld or delayed) and to Conduit, if any, and
willing to participate in this Agreement through the Liquidity Termination Date
in the place of such Affected Committed Purchaser; provided that the Affected
Committed Purchaser receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Committed Purchaser’s Pro Rata Share of
its Group’s Percentage of the Aggregate Capital and Yield owing to the Committed
Purchasers and all accrued but unpaid fees and other costs and expenses payable
in respect of such Pro Rata Share.
     Section 12.2 Participations. Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in its Group or any other interest of such
Committed Purchaser hereunder. Notwithstanding any such sale by a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and Seller, the Purchasers and the Agents shall
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
Each Committed Purchaser agrees that any agreement between such Committed
Purchaser and any such Participant in respect of such participating interest
shall not restrict such Committed Purchaser’s right to agree to any amendment,
supplement, waiver or modification to

43



--------------------------------------------------------------------------------



 



this Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).
ARTICLE XIII.
TERMINATING COMMITTED PURCHASERS
     Section 13.1 Terminating Committed Purchasers.
          (a) a. Each Committed Purchaser hereby agrees to deliver written
notice to the applicable Co-Agent and the Administrative Agent not more than
thirty (30) Business Days and not less than five (5) Business Days prior to the
Liquidity Termination Date indicating whether such Committed Purchaser intends
to renew its Commitment hereunder. If any Committed Purchaser fails to deliver
such notice on or prior to the date that is five (5) Business Days prior to the
Liquidity Termination Date, such Committed Purchaser will be deemed to have
declined to renew its Commitment (each Committed Purchaser which has declined or
has been deemed to have declined to renew its Commitment hereunder, a
“Non-Renewing Committed Purchaser”). The applicable Co-Agent shall promptly
notify its Conduit, if any, of each Non-Renewing Committed Purchaser and such
Conduit, in its sole discretion, may upon one (1) Business Day’s notice to such
Non-Renewing Committed Purchaser assign to such Non-Renewing Committed Purchaser
on a date specified by such Conduit its Pro Rata Share of the aggregate
Purchaser Interests then held by such Conduit, subject to, and in accordance
with, the applicable Liquidity Agreement.
               (i) In addition, unless an acceptable assignee can be found in
accordance with Section 12.1(c), each Conduit may, in its sole discretion, at
any time (x) to the extent of Commitment Availability, declare that any Affected
Committed Purchaser’s Commitment shall automatically terminate on a date
specified by such Conduit or (y) assign to any Affected Committed Purchaser on a
date specified by such Conduit its Pro Rata Share of the aggregate Purchaser
Interests then held by such Conduit, subject to, and in accordance with, the
applicable Liquidity Agreement (each Affected Committed Purchaser or each
Non-Renewing Committed Purchaser is hereinafter referred to as a “Terminating
Committed Purchaser”). The parties hereto expressly acknowledge that any
declaration of the termination of any Commitment, any assignment pursuant to
this Section 13.1 and the order of priority of any such termination or
assignment among Terminating Committed Purchasers shall be made by the
applicable Conduit in its sole and absolute discretion.
          (b) Upon any assignment to a Terminating Committed Purchaser as
provided in this Section 13.1, any remaining Commitment of such Terminating
Committed Purchaser shall automatically terminate. Upon reduction to zero of the
Capital of all interests in the Purchaser Interests of a Terminating Committed
Purchaser (after application of Collections thereto pursuant to Sections 2.2 and
2.3) all rights and obligations of such Terminating Committed Purchaser
hereunder shall be terminated and such Terminating Committed Purchaser shall no
longer be a “Committed Purchaser” hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests held by such Terminating Committed Purchaser prior to its
termination as a Committed Purchaser.

44



--------------------------------------------------------------------------------



 



     Section 13.2 Replacement of Purchasers, Affected Entities and Agents
          (a) If (i) any Purchaser or Affected Entity requests compensation
under Section 10.2 or Conduit Agent requests compensation under Section 10.4, or
(ii) any Purchaser fails to consent to any proposed amendment, modification,
termination, waiver or consent with respect to any provision hereof or of any
other Transaction Document that requires the approval such Purchaser in
accordance with the terms of Section 14.1, but the consent of the Required
Agents shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; the Seller may arrange for an assignment of, and
such requesting or non-consenting Purchaser or Affected Entity, as applicable,
shall agree to assign, to one or more financial institutions acceptable to the
applicable Co-Agent and the Seller all the rights and obligations hereunder of
each such requesting or non-consenting Purchaser or Affected Entity, as
applicable, in accordance with Section 12.1. Each Purchaser or Affected Entity,
as applicable, which requests such payment or does not so consent to any such
amendment, modification, termination, waiver or consent shall cooperate fully
with the Seller in effectuating any such assignment.
          (b) If none or less than all of the Commitment of a requesting or
non-consenting Purchaser or Affected Entity, as applicable, in any Group is so
assigned as provided in Section 13.2(a) above, then (i) the unassigned
Commitment of such requesting or non-consenting Purchaser shall be reduced to
zero, (ii) the Purchase Limit shall be automatically reduced by the amount of
such non-assigned Commitment, and (iii) this Agreement and the Commitments of
all other Purchasers shall remain in effect in accordance with their terms.
Prior to the Amortization Date, all amounts which are to be applied in reduction
of the Aggregate Capital, up to the aggregate Capital of such requesting or
non-consenting Purchaser as described above in this subsection, shall be
distributed to such requesting or non-consenting Purchaser in reduction of its
Capital until such Capital is reduced to zero. When the aggregate Capital of
such requesting or non-consenting Purchaser shall have been reduced to zero and
all accrued Yield allocable thereto and all other Aggregate Unpaids owing to
such Purchaser shall have been paid to such Purchaser in full, then such
Purchaser shall cease to be a party to this Agreement for any purpose, and if
applicable, any amendment, modification, termination, waiver or consent
previously consented to by the other Purchaser, but not such Purchaser, shall
automatically become effective.
ARTICLE XIV.
MISCELLANEOUS
     Section 14.1 Waivers and Amendments.
          (a) No failure or delay on the part of any Agent or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

45



--------------------------------------------------------------------------------



 



          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b). Seller and the Required Agents may enter into written
modifications or waivers of any provisions of this Agreement, provided, however,
that no such modification or waiver shall:
               (i) without the consent of each affected Purchaser, (A) extend
the applicable Liquidity Termination Date or the date of any payment or deposit
of Collections by Seller or the Servicer, (B) reduce the rate or extend the time
of payment of Yield or any CP Costs (or any component of Yield or CP Costs),
(C) reduce any fee payable to as Co-Agent for the benefit of any Purchaser, (D)
except pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Committed Purchaser’s Pro Rata Share or any Committed Purchaser’s
Commitment, (E) amend, modify or waive any provision of this Section 14.1(b),
(F) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, (G) change the definition of “Net
Receivables Balance” or “Aggregate Reserves,” or any component of either of the
foregoing or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses; or
               (ii) without the written consent of the then applicable Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller prior to the occurrence of an
Amortization Event (which consent shall not be unreasonably withheld or delayed
but may be conditioned upon a change in the voting rights of the Co-Agents under
this Agreement), the Agents may amend this Agreement solely to add additional
Persons as Committed Purchasers hereunder and (ii) the Agents and the Purchasers
may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Seller, provided that such amendment has no negative
impact upon Seller. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers and the Agents.
     Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes each of the Co-Agents to effect
purchases and Tranche Period and Discount Rate selections based on telephonic
notices made by any Person whom such Co-Agent in good faith believes to be
acting on behalf of Seller. Seller agrees to deliver promptly to each Co-Agent a
written confirmation of each telephonic notice signed by an authorized officer
of Seller;

46



--------------------------------------------------------------------------------



 



provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by such Co-Agent, the records of such Co-Agent shall govern absent
manifest error.
     Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
     Section 14.4 Protection of Ownership Interests of the Purchasers.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that any Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agents or the Purchasers to exercise and enforce their rights and remedies
hereunder. At any time when an Amortization Event has occurred and is
continuing, the Administrative Agent may, or the Administrative Agent may direct
Seller or the Servicer to, notify the Obligors of Receivables, at Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. Seller or the Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, any Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and such Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3. Each Seller Party irrevocably authorizes
the Administrative Agent at any time and from time to time in the sole
discretion of the Administrative Agent, and appoints the Administrative Agent as
its attorney-in-fact, to act on behalf of such Seller Party (i) to execute on
behalf of Seller as debtor (if required) and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Purchasers in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable. Each of the
Seller Parties hereby (A) authorizes the Administrative Agent to file financing
statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Seller Party, in such form and in such offices as the
Administrative Agent

47



--------------------------------------------------------------------------------



 



reasonably determines appropriate to perfect or maintain the perfection of the
security interest of the Agent hereunder, (B) acknowledges and agrees that it is
not authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Agent, consenting to
the form and substance of such filing or recording document, and (C) approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Administrative Agent in connection with the perfection of the security interest
in favor of Seller or the Administrative Agent.
     Section 14.5 Confidentiality.
          (a) Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the Agents and Conduits and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.
          (b) Each of the Agents and Purchasers agrees to keep confidential all
non-public information provided to it by either Seller Party pursuant to this
Agreement that is designated by such Seller Party as confidential.
          (c) Each of the Seller Parties, the Agents and the Purchasers hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Performance Guarantor, the Agents and the Purchasers, (ii) by a Seller
Party, the Agents or the Purchasers to any prospective or actual assignee or
participant of any of them; provided that such assignee or participant agrees to
be bound by the terms of this Section 14.5 and (iii) by the Agents or Conduits,
to any rating agency, Commercial Paper dealer or provider of a surety, guaranty
or credit or liquidity enhancement to a Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
either of the Co-Agents or one of its Affiliates acts as the administrative
agent and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing; provided that each such Person is informed of
the confidential nature of such information. In addition, the Purchasers and the
Agents may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
     Section 14.6 Bankruptcy Petition. Each of the Seller Parties, the Agents
and the Purchasers hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of each Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

48



--------------------------------------------------------------------------------



 



     Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Agent or
Purchaser, no claim may be made by any Seller Party or any other Person against
any Agent or Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor. Notwithstanding anything in this
Agreement to the contrary, no Conduit shall have any obligation to pay any
amount required to be paid by it hereunder in excess of any amount available to
it after paying or making provision for the payment in full of its Commercial
Paper. All payment obligations of each Conduit hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay in full its
Commercial Paper; and each of the other parties hereto agrees that it will not
have a claim under Section 101(5) of the Bankruptcy Code if and to the extent
that any such payment obligation owed to it by such Conduit exceeds the amount
available to such Conduit to pay such amount after paying or making provision
for the payment in full of its Commercial Paper. The provisions of this Section
14.7 will survive termination of this Agreement and payment in full of each
Conduit’s Commercial Paper.
     Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF ILLINOIS.
     Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY AGENT OR PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST ANY AGENT OR PURCHASER OR ANY AFFILIATE OF ANY AGENT OR
ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.
     Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR

49



--------------------------------------------------------------------------------



 



OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS AGREEMENT
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
     Section 14.11 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
     Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 14.13 Co-Agent Roles.
          (a) Each of the Committed Purchasers in the Falcon Group acknowledges
that JPMorgan Chase or one of its Affiliates acts, or may in the future act,
(i) as administrative agent for Falcon or any Committed Purchaser in the Falcon
Group, (ii) as issuing and paying agent for the Commercial Paper of Falcon,
(iii) to provide credit or liquidity enhancement for the timely payment for the
Commercial Paper of Falcon, and (iv) to provide other services from time to time
for the various members of the Falcon Group (collectively, the “JPMorgan Chase
Roles“). Without limiting the generality of this Section 14.13(a), each
Committed Purchaser in the Falcon Group hereby acknowledges and consents to any
and all JPMorgan Chase Roles and agrees that in connection with any JPMorgan
Chase Role, JPMorgan Chase may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as administrative agent for Falcon, and the giving of notice to the Falcon Agent
of a mandatory purchase pursuant to one of Falcon’s Liquidity Agreements.

50



--------------------------------------------------------------------------------



 



          (b) Each of the Committed Purchasers in the Liberty Street Group
acknowledges that Scotiabank or one of its Affiliates acts, or may in the future
act, (i) as administrative agent for Liberty Street or any Committed Purchaser
in the Liberty Street Group, (ii) as issuing and paying agent for the Commercial
Paper of Liberty Street, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper of Liberty Street and (iv) to
provide other services from time to time for the members of the Liberty Street
Group (collectively, the “Scotiabank Roles“). Without limiting the generality of
this Section 14.13(b), each Committed Purchaser in the Liberty Street Group
hereby acknowledges and consents to any and all Scotiabank Roles and agrees that
in connection with any Scotiabank Role, Scotiabank may take, or refrain from
taking, any action that it, in its discretion, deems appropriate, including,
without limitation, in its role as administrative agent for Liberty Street, and
the giving of notice to the Liberty Street Agent of a mandatory purchase
pursuant to one of Liberty Street’s Liquidity Agreements.
          (c) Each of the Committed Purchasers in the Wells Fargo Group
acknowledges that Wells Fargo or one of its Affiliates acts, or may in the
future act, (i) as agent for any Committed Purchaser in the Wells Fargo Group
and (ii) to provide other services from time to time for the members of the
Wells Fargo Group (collectively, the “Wells Fargo Roles”). Without limiting the
generality of this Section 14.13(b), each Committed Purchaser in the Wells Fargo
Group hereby acknowledges and consents to any and all Wells Fargo Roles and
agrees that in connection with any Wells Fargo Role, Wells Fargo may take, or
refrain from taking, any action that it, in its discretion, deems appropriate.
     Section 14.14 Characterization.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of an interest in the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser and Agent for all representations, warranties,
covenants and indemnities made by Seller pursuant to the terms of this
Agreement, and (ii) such sale does not constitute and is not intended to result
in an assumption by any Purchaser or Agent or any assignee thereof of any
obligation of Seller or any Originator or any other Person arising in connection
with the Receivables, the Related Security, or the related Contracts, or any
other obligations of Seller or any Originator.
          (b) In addition to any ownership interest which the Administrative
Agent may from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers, a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Agents and the Purchasers shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

51



--------------------------------------------------------------------------------



 



          (c) If, notwithstanding the intention of the parties expressed above,
any sale or transfer by Seller hereunder shall be characterized as a secured
loan and not a sale or such sale shall for any reason be ineffective or
unenforceable (any of the foregoing being a ”Recharacterization”), then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. In the case of any Recharacterization, the Seller
represents and warrants that each remittance of Collections to the Agent or the
Purchasers hereunder will have been (i) in payment of a debt incurred in the
ordinary course of business or financial affairs and (ii) made in the ordinary
course of business or financial affairs.
     Section 14.15 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Yield) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, without notice to or consent of the Seller, any other Purchaser or
the Agent; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.
[SIGNATURE PAGES FOLLOW]

52



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers or signatories as of
the date hereof.
TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation

                     
By:
                                  Name:                 Title:                
Address:   500 North Field Drive                 Lake Forest, IL 60045          
 
      Attention:   John E. Kunz        
 
      Phone:   (847) 482-5163        
 
      Fax:   (847) 482-5125        

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

                     
By:
                                  Name:                 Title:                
Address:   500 North Field Drive                 Lake Forest, IL 60045          
 
      Attention:   John E. Kunz        
 
      Phone:   (847) 482-5163        
 
      Fax:   (847) 482-5125        

53



--------------------------------------------------------------------------------



 



FALCON ASSET SECURITIZATION COMPANY LLC

              By:   JPMorgan Chase Bank, N.A.,      its Attorney-in-Fact   

          By:         Name:   John M. Kuhns      Title:   Executive Director   
 

     
Address:
  c/o JPMorgan Chase Bank, N.A., as Agent
 
  Asset Backed Securities
 
  Suite IL1-1729
 
  10 South Dearborn Street
 
  Chicago, Illinois 60603
 
  Fax: (312) 732-1844

JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, as Falcon Agent
and as Administrative Agent

              By:         Name:   John M. Kuhns      Title:   Executive
Director     

     
Address:
  JPMorgan Chase Bank, N.A.
 
  Asset Backed Securities
 
  Suite IL1-1729
 
  10 South Dearborn Street
 
  Chicago, Illinois 60603
 
  Fax: (312) 732-4487

54



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING LLC

              By:         Name:         Title:        

     
Address:
  Liberty Street Funding LLC
 
  c/o Global Securitization Services, LLC
 
  114 West 47th Street, Suite 2310
 
  New York, NY 10036
 
  Attention: Jill Russo
 
  Telephone: (212) 295-2745
 
  Telecopy: (212) 302-8767
 
   
 
  With a copy to:
 
   
 
  The Bank of Nova Scotia
 
  One Liberty Plaza, 26th Floor
 
  New York, NY 10006
 
  Attention: Darren Ward, Director
 
  Telephone: (212) 225-5264
 
  Telecopy: (212) 225-5290

THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Liberty Street Agent

              By:         Name:   Darren Ward      Title:   Director     

     
Address:
  The Bank of Nova Scotia
 
  One Liberty Plaza, 24th Floor
 
  New York, NY 10006
 
  Attention: Vilma Pindling [For Purchase Notices]
 
  Tel: (212) 225-5410
 
  Fax: (212) 225-6465

55



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, N.A.,
as a Committed Purchaser and as Wells Fargo Agent

              By:         Name:         Title:        

     
Address:
  Wells Fargo Bank, N.A.
 
  6 Concourse Parkway, Suite 1450
 
  Atlanta, Georgia 30328
 
  Attention: Eero Maki
 
  Fax: (404) 732-0801

56



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Accrual Period” means each calendar month.
          “Administrative Agent” has the meaning set forth in the preamble to
this Agreement.
          “Advance Ineligibles” means, at any time, the lesser of (a) the
aggregate Outstanding Balance of all Receivables with terms permitting payment
to be made within 71-120 days of the original billing date therefor in excess of
20.0% of the aggregate Outstanding Balance of all Receivables or (b) the
aggregate Outstanding Balance of all Eligible Receivables owing by Advance
Stores Company, Inc. after subtracting the Pass-Through Reserve, the Warranty
Reserve and the Price Give-Back Accrual, in each case, allocated to the
Receivables of such Obligator and its Affiliates, if any.
          “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Affected Committed Purchaser” has the meaning specified in
Section 12.1(c).
          ”Affected Entity” means (i) any Funding Source, (ii) any agent,
administrator or manager of a Conduit or (iii) any bank holding company in
respect of any of the foregoing.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
          “Agents” has the meaning set forth in the preamble to this Agreement.
          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.
          “Aggregate Reduction” has the meaning specified in Section 1.3.
          “Aggregate Reserves” means, on any date of determination, the sum of
the Loss Reserve, the Dilution Reserve and the Servicer Reserve.

 



--------------------------------------------------------------------------------



 



          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all Aggregate Capital plus all accrued and unpaid Recourse Obligations (whether
due or accrued) at such time.
          “Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(d)(ii), (iii) the Business Day
specified in a written notice from the Administrative Agent following the
occurrence of any other Amortization Event, and (iv) the date which is thirty
(30) Business Days after the Agents’ receipt of written notice from Seller that
it wishes to terminate the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Article IX.
          “Assignment Agreement” has the meaning set forth in Section 12.1(b).
          “Authorized Officer” means, with respect to any Person, its chief
executive officer, president, corporate controller, treasurer, assistant
treasurer or chief financial officer.
          “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper of the applicable Conduit determined
by the applicable Conduit Agent to relate to such Purchaser Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Capital for the new Purchaser Interest, and (y) to the
extent such Capital is not allocated to another Purchaser Interest, the income,
if any, actually received during the remainder of such period by the holder of
such Purchaser Interest from investing the portion of such Capital not so
allocated. In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to Seller the amount of such excess. All Broken Funding Costs shall be due
and payable hereunder upon demand.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or

2



--------------------------------------------------------------------------------



 



payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.
          “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the applicable Co-Agent
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Change of Control” means that (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 25% of the outstanding
common stock of Tenneco Automotive, (ii) the board of directors of Tenneco
Automotive shall cease to consist of a majority of Continuing Directors, (iii) a
Specified Change of Control shall occur, or (iv) Tenneco Automotive shall cease
to be the beneficial owner (as defined above), directly or indirectly, of 100%
of the outstanding common stock of either of the Seller Parties.
          “Charged-Off Receivable” means a Receivable: (i) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(d) (as if references to Seller Party therein refer
to such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.
          “Co-Agent” has the meaning set forth in the preamble to this
Agreement.
          “Collection Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.
          “Collection Account Agreement” means an agreement substantially in the
form of Exhibit VI among an Originator, Seller, the Administrative Agent and a
Collection Bank.
          “Collection Bank” means, at any time, any of the banks holding one or
more Collection Accounts.
          “Collection Notice” means a notice, in substantially the form of Annex
A to Exhibit VI, from the Administrative Agent to a Collection Bank.

3



--------------------------------------------------------------------------------



 



          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable; provided, however, that Collections will not include any cash
collected by means of electronic fund transfer until such cash is actually
received by the Servicer.
          “Commercial Paper” means promissory notes of a Conduit issued by such
Conduit in the commercial paper market.
          “Commitment” means, for each Committed Purchaser, the commitment of
such Committed Purchaser to purchase interest in Purchaser Interests from Seller
in an amount not to exceed (i) in the aggregate, the amount set forth opposite
such Committed Purchaser’s name on Schedule A to this Agreement, as such amount
may be modified in accordance with the terms hereof and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of its Group’s Percentage of
the Purchase Price therefor.
          “Commitment Availability” means, for each Group, the excess (if any)
of (i) the aggregate amount of the Commitments of the Committed Purchasers in
such Group divided by 1.02, over (ii) the outstanding aggregate Capital of all
Purchasers in such Group.
          “Committed Purchasers” means the Liberty Street Committed Purchasers,
the Falcon Committed Purchasers or the Wells Fargo Committed Purchasers.
          “Concentration Limit” means, at any time, for any Obligor, 3.6% of the
aggregate Outstanding Balance of all Eligible Receivables after subtracting the
Pass Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the
Price Give Back Accrual, or such other higher amount (a “Special Concentration
Limit”) for such Obligor designated by the Administrative Agent; provided, that
in the case of an Obligor and any Affiliate of such Obligor, the Concentration
Limit shall be calculated as if such Obligor and such Affiliate are one Obligor;
provided, further, that any Agent may, upon not less than ten (10) Business
Days’ notice to Seller, cancel any Special Concentration Limit. As of
February 19, 2010, and subject to cancellation as described above, (i) any
Obligor and its Affiliates shall have a Special Concentration Limit equal to 6%
of aggregate Outstanding Balance of all Eligible Receivables after subtracting
the Pass Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and
the Price Give Back Accrual, so long as such Obligor’s long term debt ratings
equal or exceed “BBB-” from Standard & Poor’s, a division of the McGraw-Hill
Companies (“S&P”) and “Baa3” from Moody’s Investors Service, Inc. (“Moody’s”);
and if the Obligor is Genuine Auto Parts (NAPA), so long as an S&P long term
debt shadow rating equal to or in excess of “BBB+” is obtained; and (ii) the
Special Concentration Limits of (a) Ford Motor Company and its Affiliates shall
be equal to the lesser of 4.5% of Eligible Receivables or 50% of the Loss
Reserve Floor, (b) General Motors Company and its Affiliates shall be equal to
the lesser of 4.5% of Eligible Receivables or 50% of the Loss Reserve Floor and
(c) each of Advance Stores Company, Inc., O’Reilly Automotive, Inc. and
Uni-Select Inc., in each case together with its Affiliates, shall be equal to
4.5% of the aggregate Outstanding Balance of all Eligible Receivables after
subtracting the Pass Through Reserve, the Warranty Reserve, the Sales-Promotion
Reserve and the Price Give Back Accrual.

4



--------------------------------------------------------------------------------



 



          “Conduit” has the meaning set forth in the preamble to this Agreement.
          “Conduit Agent” means the Liberty Street Agent or the Falcon Agent.
          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
          “Continuing Directors” means the directors of Tenneco Automotive on
the date of the initial Purchase hereunder and each other director, in each
case, such other director’s nomination for election of the board of directors of
Tenneco Automotive is recommended by at least a majority of the then Continuing
Directors.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
          “CP Costs” means, for each day for each Conduit, the sum of
(i) discount or yield accrued on Pooled Commercial Paper of such Conduit on such
day, plus (ii) any and all accrued commissions in respect of such Conduit’s
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper of such Conduit for such day, minus (iv) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial Paper
of such Conduit, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any Purchaser
Interest of such Conduit pursuant to the terms of any receivable purchase or
financing facilities funded substantially with Pooled Commercial Paper of such
Conduit. In addition to the foregoing costs, if Seller shall request any
Incremental Purchase during any period of time determined by the applicable
Conduit Agent in its sole discretion to result in incrementally higher CP Costs
applicable to such Incremental Purchase, the Capital associated with any such
Incremental Purchase shall, during such period, be deemed to be funded by such
Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital. All CP Costs shall be allocated to the Capital of
each Conduit under this Agreement in accordance with the provisions of
Section 3.1.
          “Credit and Collection Policy” means Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

5



--------------------------------------------------------------------------------



 



          “Daily Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by the Servicer to the Agents
pursuant to Section 8.5.
          “Daily Reporting Date” means (i) each Business Day on which Aggregate
Capital is greater than zero as of the end of such Business Day or (ii) each of
the two (2) Business Days immediately prior to the date upon which there is an
Incremental Purchase, regardless of whether Aggregate Capital is greater than
zero.
          “Deduction” means any Receivable that the applicable Originator books
as a new asset on its general ledger which represents an amount withheld by an
Obligor from its payment on another Receivable.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable. Seller shall
be deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than as a result of such Receivable
becoming a Charged-Off Receivable or such Receivable having any credit issued
with respect to it on account of a repurchase pursuant to any Stock-Lift
Agreement, on account of any Pass-Through Credit, Price Give-Back Accrual or
Warranty Accrual, or to reflect cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or (ii) any of the representations or warranties
in Article V are no longer true with respect to any Receivable; provided,
however, that solely prior to April 15, 2006, the Outstanding Balance of all
Receivables arising from the production and shipment of prototypes shall be
netted against the amount of Collections Seller is otherwise deemed to have
received pursuant to clause (i) above.
          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, an amount equal to the greater of
(i) $1,000 and (ii) interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2% above the Prime Rate.
          “Default Ratio” means, on any date of determination, the highest
three-month rolling average during the twelve-month period then most recently
ended of the percentage equal to (i) the sum of (a) the Outstanding Balance of
Receivables which were 91-120 days past due on the last day of the month then
most recently ended, plus (b) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables in the prior month at a time
when such Receivables were less than 121 days past due, divided by (ii) the
aggregate sales of the Originators during the fifth month prior to such date of
determination.
          “Delinquency Ratio” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 61 days or more after the original due date for
such payment.

6



--------------------------------------------------------------------------------



 



          “Designated Obligor” means an Obligor indicated by the Administrative
Agent to Seller in writing.
          “Dilution Horizon Ratio” means the ratio of (x) cumulative sales of
the Originators during the two (2) months most recently ended divided by (y) the
aggregate Outstanding Balance of all Eligible Receivables after subtracting the
Pass Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the
Price Give Back Accrual, in each case, calculated as of the last day of the
month most recently ended.
          “Dilution Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during the month then most recently
ended, divided by (ii) the aggregate sales of the Originators during the month
immediately preceding the month then most recently ended.
          “Dilution Reserve” means, on any date of determination, an amount
equal to the greater of (a) 10% of the Net Receivables Balance, and (b) the
amount determined pursuant to the following formula:
{ (SF x ED) + [ (DS — ED) x (DS/ED) ] } x DHR x NRB

         
 
  where:    
 
       
 
  SF   = 2.50;
 
       
 
  ED   = Expected Dilution;
 
       
 
  DS   = Dilution Spike;
 
       
 
  DHR   = Dilution Horizon Ratio; and
 
       
 
  NRB   = Net Receivables Balance.

          “Dilution Spike” means, at any time, the highest two-month rolling
average Dilution Ratio during the twelve months then most recently ended.
          “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
          “Discharge of First Lien Obligations” has the meaning set forth in the
Intercreditor Agreement.
          “Discount Rate” means, the LIBO Rate, the Transaction Rate or the
Prime Rate, as applicable, with respect to each portion of Capital funded by the
Committed Purchasers.
          “Eligible Receivable” means, at any time, a Receivable:
               (i) the Obligor of which (a) if a natural person, is a resident
of the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the

7



--------------------------------------------------------------------------------



 



United States; (b) is not an Affiliate of any of the parties hereto; (c) is not
a Designated Obligor; (d) is not a government or a governmental subdivision or
agency; and (e) has not contested the validity of any Receivables Sale Agreement
or this Agreement,
               (ii) the Obligor of which is not the Obligor of (A) any
Charged-Off Receivable or (B) Receivables more than 25% of the aggregate
Outstanding balance of which are Delinquent Receivables,
               (iii) as to which no payment (or part thereof) is more than
60 days past the original due date therefor,
               (iv) which is not a Charged-Off Receivable or a Deduction,
               (v) which by its terms is due and payable within 70 days of the
original billing date therefor and has not had its payment terms extended,
provided, however, that not more than 20.0% of the aggregate Outstanding Balance
of all Receivables may have terms permitting payment to be made within
71-120 days of the original billing date therefor and still be “Eligible
Receivables” so long as their payment terms have not been extended,
               (vi) which is an “account” within the meaning of Article 9 of the
UCC of all applicable jurisdictions,
               (vii) which is denominated and payable only in United States
dollars in the United States,
               (viii) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense,
               (ix) which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) does not contain a confidentiality provision that purports
to restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,
               (x) which represents an obligation to pay a specified sum of
money, contingent only upon the sale of goods or the provision of services by
the applicable Originator,
               (xi) which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
               (xii) which satisfies all applicable requirements of the Credit
and Collection Policy,

8



--------------------------------------------------------------------------------



 



               (xiii) which was generated in the ordinary course of the
applicable Originator’s business,
               (xiv) which arises solely from the sale of goods or the provision
of services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),
               (xv) as to which the Administrative Agent (at the direction of
the Co-Agents) has not notified Seller that the Agents have determined that such
Receivable or class of Receivables is not acceptable as an Eligible Receivable,
including, without limitation, because such Receivable arises under a Contract
that is not acceptable to the Agents,
               (xvi) which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator or any
other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract); provided, however, that Receivables
of any Obligor which has any accounts payable owing to such Obligor from such
Originator (thus giving rise to a potential offset against such Receivables) may
be treated as Eligible Receivables if they meet the other criteria set forth in
this definition but only to the extent that the aggregate Outstanding Balance of
such Receivables exceeds the aggregate outstanding amount of all such payables,
               (xvii) as to which the applicable Originator has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor,
               (xviii) as to which the applicable Obligor has not been the
subject of any proceeding of the type described in Section 9.1(d) (as if
references therein to any Seller Party were a reference to such Obligor) in the
12 months prior to any date of determination,
               (xix) all right, title and interest to and in which has been
validly transferred by the applicable Originator directly to Seller under and in
accordance with the applicable Receivables Sale Agreement, and Seller has good
and marketable title thereto free and clear of any Adverse Claim except as
created hereunder, and
               (xx) which is not subject to a Stock Lift Agreement, provided,
however, that Receivables subject to a Stock Lift Agreement may be treated as
Eligible Receivables if they meet the other criteria set forth in this
definition but only to the extent that the aggregate Outstanding Balance of such
Receivables exceeds the aggregate amount of accruals recorded by the Originator,
as estimated by Servicer’s sales group, to reflect a potential credit to be
provided pursuant to a Stock Lift Agreement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

9



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated pursuant thereto.
          “Expected Dilution” means the rolling twelve-month average of the
Dilution Ratio.
          “Facility Termination Date” means the earlier to occur of (i) the
Liquidity Termination Date and (ii) the Amortization Date.
          “Falcon” has the meaning set forth in the preamble to this Agreement.
          “Falcon Co-Agent” has the meaning set forth in the preamble to this
Agreement.
          “Falcon Committed Purchasers” has the meaning set forth in the
preamble to this Agreement.
          “Falcon Group” means Falcon and the Falcon Committed Purchasers.
          “Falcon Liquidity Agreement” means that certain Asset Purchase
Agreement dated as of May 4, 2005 by and among Falcon, the Falcon Co-Agent and
JPMorgan Chase, as the same may be amended, restated or otherwise modified from
time to time.
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 10:30 a.m. (Chicago time) for such day on such transactions
received by the applicable Co-Agent from three federal funds brokers of
recognized standing selected by it.
          “Fee Letter” means the Tenth Amended and Restated Fee Letter dated as
of March 26, 2010 by and among Seller and the Agents, as the same may be
amended, restated or otherwise modified from time to time.
          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Funding Agreement” means this Agreement and any agreement or
instrument executed by any Funding Source with or for the benefit of any
Conduit, including, without limitation, any Liquidity Agreement.

10



--------------------------------------------------------------------------------



 



          “Funding Source” means (i) any Committed Purchaser or (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to a Conduit.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.
          “Group” means the Falcon Group, the Liberty Street Group or the Wells
Fargo Group.
          “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Aggregate Capital hereunder.
          “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
          “Independent Director” shall mean a member of the Board of Directors
of Seller who (a)(i) shall not have been at the time of such Person’s
appointment or at any time during the preceding five (5) years, and shall not be
as long as such Person is a director of the Seller, (A) a director, officer,
employee, partner, shareholder, member, manager or Affiliate of any of the
following Persons (collectively, the “Independent Parties”): any Originator, or
any of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, Affiliate (other
than Seller) or supplier of any of the Independent Parties, or (D) a member of
the immediate family of any director, officer, employee, partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties;
(ii) has prior experience as an independent director for a corporation or
limited liability company whose charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (iii) has at least
three (3) years of employment experience with one or more entities that provide,
in the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities or (b) does not satisfy the requirements
set forth in clause (a) above, but whose appointment as an Independent Director
has been consented to in writing by the secured creditors of the Seller.
          “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of March 26, 2010, by and among Tenneco Automotive RSA Company,
JPMorgan Chase, as First

11



--------------------------------------------------------------------------------



 



Lien Agent, and Wells Fargo, as Second Lien Agent, as amended, restated,
supplemented or otherwise modified from time to time.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A. in its individual
capacity and its successors.
          “Level One Ratings Period” means any period during which Tenneco
Automotive’s long-term senior unsecured debt is rated “BBB-” or higher by S&P
and “Baa3” or higher by Moody’s.
          “Level Two Ratings Period” means any period, other than a Level One
Ratings Period, during which Tenneco Automotive’s long-term senior unsecured
debt is rated “BB-” or higher by S&P and “Ba3” or higher by Moody’s.
          “Level Three Ratings Period” means any period during which Tenneco
Automotive’s long-term senior unsecured debt is rated “B+” or lower by S&P or
“B1” or lower by Moody’s.
          “Liberty Street” has the meaning set forth in the preamble to this
Agreement.
          “Liberty Street Agent” has the meaning set forth in the preamble to
this Agreement.
          “Liberty Street Committed Purchasers” has the meaning set forth in the
preamble to this Agreement.
          “Liberty Street Group” means Liberty Street and the Liberty Street
Committed Purchasers.
          “Liberty Street Liquidity Agreement” means that certain Amended and
Restated Liquidity Asset Purchase Agreement dated as of January 26, 2009 by and
among Liberty Street, the Liberty Street Agent and Scotiabank, as the same may
be amended, restated or otherwise modified from time to time.
          “LIBO Rate” means:
     (A) with respect to the Falcon Group and the Liberty Street Group, the rate
per annum equal to the sum of (i) (a) the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars appearing on
Reuters Screen FRBD as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of the relevant Tranche Period, and having a maturity equal to
such Tranche Period, provided that, (I) if Reuters Screen FRBD is not available
to a Co-Agent for any reason, the applicable LIBO Rate for the relevant Tranche
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Tranche Period, and having a
maturity equal to such Tranche Period, and (II) if no such British Bankers’
Association Interest Settlement Rate is available to a Co-Agent, the applicable
LIBO Rate for the relevant

12



--------------------------------------------------------------------------------



 



Tranche Period shall instead be the rate determined by such Co-Agent to be the
rate at which such Co-Agent offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Tranche
Period, in the approximate amount to be funded at the LIBO Rate and having a
maturity equal to such Tranche Period, divided by (b) one minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against such Co-Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) 4.50% per annum; or
     (B) with respect to the Wells Fargo Group, the rate per annum equal to the
sum of (i) LMIR as of 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the relevant Tranche Period and having a maturity equal to such
Tranche Period plus (ii) the Wells Fargo Margin.
     The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.
          “Liquidity Agreement” means the Falcon Liquidity Agreement or the
Liberty Street Liquidity Agreement.
          “Liquidity Termination Date” means March 25, 2011.
          “LMIR” means, for any day, the sum of the three-month “Eurodollar
Rate” for U.S. Dollar deposits as reported on the Reuters Screen LIBOR01 Page
(or such page as may replace Reuters Screen LIBOR01 Page).
          “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Collection Account Agreement has been granted exclusive
access for the purpose of retrieving and processing payments made on the
Receivables and which is listed on Exhibit IV.
          “Loss Horizon Ratio” means, on any date of determination, a percentage
equal to the quotient of (i) aggregate cumulative sales of the Originator during
the three months then most recently ended, divided by (ii) the Net Receivables
Balance as of the last day of the month then most recently ended.
          “Loss Reserve” means, on any date, an amount equal to the greater of
(A) the Loss Reserve Floor and (B) an amount equal to the product of the Loss
Reserve Percentage and the Net Receivables Balance as of such date.
          “Loss Reserve Floor” means (a) at any time while the long-term senior
secured debt of Tenneco Automotive is rated at least “B” by S&P and at least
“B2” by Moody’s, 18% of the Net Receivables Balance, and (b) at all other times,
21% of the Net Receivables Balance.
          “Loss Reserve Percentage” means a percentage equal to 2.50 times the
product of the Default Ratio times the Loss Horizon Ratio.

13



--------------------------------------------------------------------------------



 



          “Loss-to-Liquidation Ratio” means, as at the last day of any calendar
month, a percentage equal to (a) the sum of (i) Receivables that are 61-90 days
past due as of such date, plus (ii) without duplication of amounts included in
clause (i), the amount of Charged-Off Receivables which became Charged-Off
Receivables during such month, divided by (b) the aggregate amount of
Collections during such month.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, property, operations or condition (financial or otherwise) of
Performance Guarantor and its Subsidiaries, taken as a whole, or of either
Seller Party, (ii) the ability of either Seller Party to perform its obligations
under this Agreement or the Performance Guarantor to perform its obligations
under the Performance Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
          “Monthly Payment Date” means two (2) Business Days after the Monthly
Reporting Date.
          “Monthly Report” means a report, in substantially the form of
Exhibit X hereto (appropriately completed), furnished by the Servicer to the
Agents pursuant to Section 8.5.
          “Monthly Reporting Date” means the 7th day of each month hereafter
(or, if any such day is not a Business Day, the next succeeding Business Day
thereafter.
          “Net Receivables Balance” means, at any time, the result of (a) the
aggregate Outstanding Balance of all Eligible Receivables, minus (b) the
Overconcentration Amount, minus (c) the Pass-Through Reserve at such time, minus
(d) the Warranty Reserve at such time, minus (e) Price Give-Back Accrual at such
time minus (f) the Sales-Promotion Reserve; provided, however, that the sum of
the Pass-Through Reserve, the Price Give-Back Accrual, the Warranty Reserve, the
Sales-Promotion Reserve and the Overconcentration Amount attributable to any
Obligor shall not exceed the aggregate Outstanding Balance of all Eligible
Receivables for such Obligor included in the calculation of Net Receivables
Balance.
          “New Pass-Through Credits” means, at any time for any Obligor, the
balance of Pass-Through Credits that became Pass-Through Credits during the
calendar month most recently ended.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Originator” means (a) Tenneco Operating, and (b) The Pullman Company,
a Delaware corporation, each in its capacity as seller under the applicable
Receivables Sale Agreement.
          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.

14



--------------------------------------------------------------------------------



 



          “Overconcentration Amount” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of the excess, if any, of
(a) the aggregate Outstanding Balance of all Eligible Receivables of such
Obligor and its Affiliates, after subtracting (i) the Pass-Through Reserve, the
Warranty Reserve and the Price Give-Back Accrual, in each case, allocated to the
Receivables of such Obligor and its Affiliates, if any and (ii) in the case of
Advance Stores Company, Inc., the Advance Ineligibles, over (b) the
Concentration Limit for such Obligor and its Affiliates.
          “Participant” has the meaning set forth in Section 12.2.
          “Pass-Through Credit” means, at any time for any Obligor, the
aggregate credit due to such Obligor resulting from the overpayment to any
Seller Party of such Obligor’s Receivables because a portion of any such
Receivable was payable to a Person other than the Originator of such Receivable.
          “Pass-Through Reserve” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of the sum of (1) the
aggregate of the Pass-Through Credits as of the last day of the month most
recently ended and (2) the product of (a) 1.5 and (b) the average of the New
Pass-Through Credits for each of the three (3) months then most recently ended.
          “Percentage” means (i) 50.90909% for the Falcon Group, (ii) 40.00000%
for the Liberty Street Group and (iii) 9.09091% for the Wells Fargo Group, which
percentages shall be adjusted to give effect to the terms and provisions of
Section 2.2.
          “Performance Guarantor” means Tenneco Automotive.
          “Performance Undertaking” means that certain Fourth Amended and
Restated Performance Undertaking, dated as of March 26, 2010, made by the
Performance Guarantor in favor of Seller, substantially in the form of
Exhibit XI, as the same may be amended, restated or otherwise modified from time
to time.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Pooled Commercial Paper” means Commercial Paper notes of a Conduit
subject to any particular pooling arrangement by such Conduit, but excluding
Commercial Paper issued by such Conduit for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by such Conduit.
          “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.
          “Price Give-Back Accrual” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of all accounting reserve or
“contra” entries established on any Originator’s books and records in respect of
such Originator’s liability in connection with any discount owed to such Obligor
under a sales contract.

15



--------------------------------------------------------------------------------



 



          “Prime Rate” means a rate per annum equal to the greatest of (a) the
prime rate of interest announced from time to time by the applicable Co-Agent or
its parent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes, (b) the Federal Funds Effective
Rate plus 0.50% and (c) the LIBO Rate.
          “Pro Rata Share” means, for each Committed Purchaser, a percentage
equal to (i) the Commitment of such Committed Purchaser, divided by (ii) the
aggregate amount of the Commitments of all Committed Purchasers in its Group.
          “Proposed Reduction Date” has the meaning set forth in Section 1.3.
          “Purchase Limit” means $110,000,000.
          “Purchase Notice” has the meaning set forth in Section 1.2.
          “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Daily Report or, in the case of the Aggregate Reserves, the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
          “Purchaser” means each of the Conduits and Committed Purchasers.
          “Purchaser Interest” means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Capital, selected pursuant to the terms and conditions hereof in
(i) each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

         
 
  C

 
NRB – AR     

where:
C = the Capital of such Purchaser Interest.
AR = the Aggregate Reserves.
NRB = the Net Receivables Balance.
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed)

16



--------------------------------------------------------------------------------



 



as of the close of the Business Day immediately preceding the Amortization Date
shall remain constant at all times thereafter.
          “Purchasing Committed Purchaser” has the meaning set forth in
Section 12.1(b).
          “Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under a Receivables Sale Agreement or hereunder) or in
which Seller or an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of goods or the rendering of services by
such Originator and the obligation to pay any Finance Charges with respect
thereto; provided, however, in no event shall the term “Receivable” include any
such indebtedness or obligations (i) owed by any Subsidiary of Tenneco
Automotive at any time, (ii) owed by Delphi Corporation or any of its
Subsidiaries if originated on or prior to October 9, 2005; or (iii) owed by
General Motors Corporation, Chrysler LLC or any of their respective
Subsidiaries. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Seller treats such indebtedness, rights or obligations as a separate payment
obligation. For the avoidance of doubt “Receivable” (i) shall not include any
indebtedness and other obligations owed to Seller or an Originator from Chrysler
LLC that was subsequently assumed by Chrysler Group LLC, but it shall include
any indebtedness and other obligations owed to Seller or an Originator from
Chrysler Group LLC or any of its Subsidiaries arising from the sale of good or
provision of servicers directly to Chrysler Group LLC or any of its Subsidiaries
from and after June 10, 2009, and (ii) shall not include any indebtedness and
other obligations owed to Seller or an Originator from General Motors
Corporation that was subsequently assumed by General Motors Company, but it
shall include any indebtedness and other obligations owed to Seller or an
Originator from General Motors Company or any of its Subsidiaries arising from
the sale of goods or provision of servicers directly to General Motors Company
or any of its Subsidiaries from and after July 17, 2009.
          “Receivables Sale Agreement” means either (a) that certain Receivables
Sale Agreement, dated as of October 31, 2000, between Tenneco Operating, as
seller, and Seller or (b) that certain Receivables Sale Agreement, dated as of
December 27, 20000, between The Pullman Company, as seller, and Seller, as
purchaser, as each of the foregoing may be amended, restated or otherwise
modified from time to time.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Recourse Obligations” shall have the meaning set forth in
Section 2.1.

17



--------------------------------------------------------------------------------



 



          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Regulatory Change” has the meaning set forth in Section 10.2(a).
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Related Security” means, with respect to any Receivable:
               (i) all security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable, but excluding any UCC Article 2 security
interest in the goods, the sale of which gave rise to such Receivable,
               (ii) all guaranties, letters of credit, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise,
               (iii) all service contracts and other contracts and agreements
associated with such Receivable,
               (iv) all Records related to such Receivable,
               (v) all of Seller’s right, title and interest in, to and under
the applicable Receivables Sale Agreement in respect of such Receivable and all
of Seller’s right, title and interest in, to and under the Performance
Undertaking, and
               (vi) all proceeds of any of the foregoing.
          “Required Agents” means (i) at any time prior to the Facility
Termination Date, Agents whose related Committed Purchasers have Commitments at
such time which, in the aggregate, exceed sixty-six and two thirds percent (66
⅔%) of the sum of the Commitments of all Committed Purchasers hereunder at such
time or (ii) from and after the Facility Termination Date, Agents whose related
Purchasers hold Capital at such time which, in the aggregate, exceeds sixty-six
and two thirds percent (66 ⅔%) of the Aggregate Capital hereunder at such time.
          “Required Capital Amount” means $30,000,000.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the “Subordinated Loans” (as such term is defined in the Receivables
Sale

18



--------------------------------------------------------------------------------



 



Agreements), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Seller now or hereafter
outstanding, and (v) any payment of management fees by Seller (except for
reasonable management fees to any Originator or its Affiliates in reimbursement
of actual management services performed).
          “Sales Promotion Reserve” means $5,000,000.
          “Second Lien Adverse Claims” means any Adverse Claims granted in favor
of the Second Lien Agent pursuant to the Second Lien Receivables Purchase
Agreement that are subject to the terms of the Intercreditor Agreement.
          “Second Lien Agent” shall mean Wells Fargo, in its capacity as “SLOT
Agent” under the Second Lien Receivables Purchase Agreement, and any successor
“SLOT Agent” thereunder.
          “Second Lien Receivables Purchase Agreement” shall mean that certain
SLOT Receivables Purchase Agreement, dated as of March 26, 2010, by and among
Tenneco Automotive RSA Company, the “Purchasers” party thereto, and the Second
Lien Agent, as amended, restated, supplemented or otherwise modified as
expressly permitted under the Intercreditor Agreement.
          “Second Lien Termination Date” shall mean the date following the
termination of the “Commitments” of the “SLOT Purchasers” under and as defined
in the Second Lien Receivables Purchase Agreement have terminated pursuant to
the terms thereof and all “Aggregate SLOT Unpaids” under and as defined in the
Second Lien Receivables Purchase Agreement have been paid in full in cash.
          “Second Lien Transaction Documents” shall mean the Second Lien
Receivables Purchase Agreement and all other “Transaction Documents” (as defined
in the Second Lien Receivables Purchase Agreement).
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
          “Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
          “Servicer Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.
          “Servicing Fee” has the meaning set forth in Section 8.6.
          “Settlement Date” means (A) the Business Day following receipt of each
Daily Report or Weekly Report (as applicable), (B) each Monthly Payment Date,
and (C) the Business Day on which any Recourse Obligation is not paid when due.

19



--------------------------------------------------------------------------------



 



          “Settlement Report” means each Daily Report, Weekly Report or Monthly
Report.
          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its Indebtedness as they become absolute and matured; (c) such Person
does not intend to, and does not believe that it will, incur Indebtedness or
liabilities beyond such Person’s ability to pay as such Indebtedness and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute unreasonably small capital.
          “Specified Change of Control” means the occurrence of one or more of
the following events:
     (1) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Tenneco Automotive to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group“), together with any Affiliates
thereof;
     (2) the approval by the holders of Capital Stock of Tenneco Automotive of
any plan or proposal for the liquidation or dissolution of Tenneco Automotive;
     (3) any Person or Group shall become the beneficial owner, directly or
indirectly, of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of Tenneco
Automotive; or
     (4) during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors (together with any
new directors whose election by such board of directors or whose nomination for
election by the stockholders of Tenneco Automotive was approved pursuant to a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office.
          “Stock Lift Agreement” means a Contract that requires the Originator
to repurchase existing shelf stock from the applicable Obligor.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

20



--------------------------------------------------------------------------------



 



Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
          “Tenneco Automotive” means Tenneco Inc., a Delaware corporation.
          “Tenneco Automotive Entities” means Tenneco Automotive and each of its
Subsidiaries and Affiliates other than Seller.
          “Tenneco Credit Agreement” means that certain Second Amended and
Restated Credit Agreement dated as of March 16, 2007 (amending and restating the
credit agreement dated as of December 12, 2003 (amending and restating the
credit agreement dated as of September 30, 1999)) (as amended, restated,
supplemented or otherwise modified from time to time) by and among Tenneco
Automotive, the several lenders from time to time parties thereto, JPMorgan
Chase Bank as Administrative Agent for the lenders, and the other financial
institutions named therein as agents for the lenders.
          “Tenneco Operating” has the meaning set forth in the preamble.
          “Terminating Committed Purchaser” has the meaning set forth in
Section 13.6(a).
          “Terminating Tranche” has the meaning set forth in Section 4.3(b).
          “Termination Date” has the meaning set forth in Section 2.2.
          “Termination Percentage” has the meaning set forth in Section 2.2.
          “Tranche Period” means, with respect to any portion of a Purchaser
Interest held by a Committed Purchaser:
     (a) if (i) such Committed Purchaser is a Falcon Committed Purchaser or a
Liberty Street Committed Purchaser, and Yield for such Purchaser Interest is
calculated on the basis of the LIBO Rate, a period of one, two, three or six
months (or such other period – including but not limited to one or two week(s) —
as may be mutually agreeable to the applicable Co-Agent and Seller), commencing
on a Business Day selected by Seller or the applicable Agent pursuant to this
Agreement and ending on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month or (ii) such Committed Purchaser is a Wells Fargo
Committed Purchaser, and Yield for such Purchaser Interest is calculated on the
basis of the LIBO Rate, each Accrual Period; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of a
Transaction Rate, a period of up to 30 days commencing and ending on a Business
Day selected by the Seller and agreed to by the Agent pursuant to this
Agreement; or

21



--------------------------------------------------------------------------------



 



     (c) if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller and agreed
to by the Agent, provided no such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, each Receivables Sale Agreement, each Collection Account
Agreement, the Performance Undertaking, the Fee Letter, the “Subordinated Notes”
(as such term is defined in the Receivables Sale Agreements), the Intercreditor
Agreement and all other instruments, documents and agreements executed and
delivered in connection herewith.
          “Transaction Rate” means a short-term fixed rate per annum quoted from
time to time by a Co-Agent upon request of the Seller for Tranche Periods of up
to 30 days, which rate shall include a spread over such Co-Agent’s cost of funds
of 325 basis points.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Warranty Accrual” means, at any time, the aggregate amount of the
accounting reserve or “contra” entries established with respect to the
Receivables on any Originator’s books and records in respect of such
Originator’s liability in connection with its Warranty Plans.
          “Warranty Plans” means, collectively, the Originators’ various
warranty programs.
          “Warranty Reserve” means, at any time, the greater of (i) the product
of (a) 1.5 and (b) a fraction, the numerator of which is the average of the
Warranty Accruals during each of the three (3) months then most recently ended,
and the denominator of which is the average of the cumulative sales of the
Originators during each of the three (3) months then most recently ended and
(c) the cumulative sales of the Originators during the month most recently ended
and (ii) the amount of Warranty Accruals during the month then most recently
ended.
          “Weekly Report” means a report in form reasonably acceptable to the
Administrative Agent (appropriately completed), furnished by the Servicer to the
Agents pursuant to Section 8.5.
          “Weekly Update Date” means the second Business Day following the last
day of each week.
          “Wells Fargo” has the meaning set forth in the preamble to this
Agreement.

22



--------------------------------------------------------------------------------



 



          “Wells Fargo Co-Agent” has the meaning set forth in the preamble to
this Agreement.
          “Wells Fargo Committed Purchasers” has the meaning set forth in the
preamble to this Agreement.
          “Wells Fargo Group” means Wells Fargo and the Wells Fargo Committed
Purchasers.
          “Wells Fargo Margin” has the meaning set forth in the Fee Letter.
          “Yield” means for each respective Tranche Period relating to any
portion of a Purchaser Interest that is held on behalf of the Committed
Purchasers, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis in
the case of the LIBO Rate or the Transaction Rate and on a 365 (or, when
appropriate, 366) day basis in the case of the Prime Rate.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9.

23



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, N.A., as Falcon Agent
10 South Dearborn, IL1-1729
Asset-Backed Securities
Chicago, Illinois 60603
Attention: Asset-Backed Securities,
Falcon Conduit Administrator
The Bank of Nova Scotia, as Liberty Street Agent
One Liberty Plaza, 24th Floor
New York, NY 10006
Attention: Vilma Pindling
Wells Fargo Bank, N.A.,
as Wells Fargo Agent
6 Concourse Parkway, Suite 1450
Atlanta, GA 30328
Attention: Eero Maki

         
 
  Re:   PURCHASE NOTICE

Ladies and Gentlemen:
          Reference is hereby made to the Third Amended and Restated Receivables
Purchase Agreement, dated as of March 26, 2010, by and among Tenneco Automotive
RSA Company, a Delaware corporation (the “Seller“), Tenneco Automotive Operating
Company, as Servicer, the Committed Purchasers, Falcon Asset Securitization
Company LLC, Liberty Street Funding LLC, The Bank of Nova Scotia, New York
Agency, individually and as Liberty Street Agent, Wells Fargo Bank, N.A.,
individually and as Wells Fargo Agent and JPMorgan Chase Bank, N.A.,
individually as Falcon Agent and as Administrative Agent (the “Receivables
Purchase Agreement“). Capitalized terms used herein shall have the meanings
assigned to such terms in the Receivables Purchase Agreement.
          The Agent is hereby notified of the following Incremental Purchase:

     
Purchase Price (Total):
  $                                        
 
   
Falcon Group’s Percentage of Purchase Price:
  $                                        
 
   
Liberty Street Group’s Percentage of Purchase Price:
  $                                        

24



--------------------------------------------------------------------------------



 



     
Wells Fargo Group’s Percentage of Purchase Price:
  $                                        
 
   
Date of Purchase:
                                          
 
   
Requested Discount Rate:
  [LIBO Rate][Prime Rate][Transaction Rate][Pooled Commercial Paper rate]

          Please credit the Purchase Price in immediately available funds to:
          [Account Name]
          [Account No.]
          [Bank Name & Address]
          [ABA #]
          Reference:
          Telephone advice to: [Name] @ tel. no. (                    )
          Please advise [Name] at telephone no. (                    )
                                          if Conduit will not be making this
Purchase.
          In connection with the Incremental Purchase to be made on the above
listed “Date of Purchase” (the “Purchase Date“), the Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
               (i) the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
               (ii) no event has occurred and is continuing, or would result
from the proposed Incremental Purchase, that will constitute an Amortization
Event or a Potential Amortization Event;
               (iii) the Facility Termination Date has not occurred, the
Aggregate Capital does not exceed the Purchase Limit and the aggregate Purchaser
Interests do not exceed 100%; and
               (iv) the amount of Aggregate Capital is $                    
after giving effect to the Incremental Purchase to be made on the Purchase Date.

            Very truly yours,

TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation         By:           Name:           Title:        

25



--------------------------------------------------------------------------------



 



EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION
NUMBER(S)
Places of Business and Locations of Records:

  A.   Tenneco Operating:

      Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045         Other Place of Business
1 International Drive
Monroe, Michigan 48161

  B.   Seller:

      Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045

Federal Employer Identification Number:

             
 
  A.   Tenneco Operating:   74-1933558
 
  B.   Seller:   76-0589054

Prior Legal Names (in past 5 years):

             
 
  A.   Tenneco Operating:   n/a
 
  B.   Seller:   n/a

Trade and Assumed Names:

             
 
  A.   Tenneco Operating:   EZ Ride or any variation thereof
 
          MAECO or any variation thereof
 
          Monroe or any variation thereof
 
          Walker or any variation thereof
 
          Precision Modular Assembly
 
          Rancho Ind or any variation thereof
 
          Regal Ride or any variation thereof
 
          Tenneco or any variation thereof
 
          NAPA Shocks
 
          DeKoven any variation thereof
 
          Tennessee Gas Pipeline
 
          Dyno Max
 
          NAPA Mufflers

26



--------------------------------------------------------------------------------



 



             
 
          NAS-Walker Manufacturing
 
          National Account Sales
 
          Performance Industries Inc.
 
          Perfection and any variation thereof
 
          Thrush and any variation thereof
 
  B.   Seller:   n/a

27



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS
[Intentionally Omitted]

28



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
JPMorgan Chase Bank, N.A., as Falcon Agent
The Bank of Nova Scotia, as Liberty Street Agent
Wells Fargo Bank, N.A., as Wells Fargo Agent
          Reference is hereby made to the Third Amended and Restated Receivables
Purchase Agreement, dated as of March 26, 2010, by and among Tenneco Automotive
RSA Company, a Delaware corporation (the “Seller"), Tenneco Automotive Operating
Company, as Servicer, the Committed Purchasers, Falcon Asset Securitization
Company LLC, Liberty Street Funding LLC, The Bank of Nova Scotia, New York
Agency, individually and as Liberty Street Agent, Wells Fargo Bank, N.A.,
individually and as Wells Fargo Agent and JPMorgan Chase Bank, N.A.,
individually as Falcon Agent and as Administrative Agent (the “Agreement").
Capitalized terms used herein shall have the meanings assigned to such terms in
the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                                of Seller.
          1. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
          2. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below.]
          3. Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
          [5. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:]
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                 day of
                    , 20     .

                By:                      

29



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO COMPLIANCE CERTIFICATE
          A. Schedule of Compliance as of                     ,            with
Section 9.1(f) of the Agreement. Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
          This schedule relates to the month ended:
                                        

30



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
[Intentionally Omitted]

31



--------------------------------------------------------------------------------



 



EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
[Intentionally Omitted]

32



--------------------------------------------------------------------------------



 



EXHIBIT VIII
CREDIT AND COLLECTION POLICY
[Intentionally Omitted]

33



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF DAILY REPORT
[Intentionally Omitted]

34



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF MONTHLY REPORT
[Intentionally Omitted]

35



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF PERFORMANCE UNDERTAKING
FOURTH AMENDED AND RESTATED PERFORMANCE UNDERTAKING
          THIS FOURTH AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this
“Undertaking"), dated as of March 26, 2010, is executed by Tenneco Inc., a
Delaware corporation (the “Performance Guarantor") in favor of Tenneco
Automotive RSA Company, a Delaware corporation (together with its successors and
assigns, “Recipient"), and amends and restates in its entirety that certain
Third Amended and Restated Performance Undertaking dated as of May 4, 2005 by
the Performance Guarantor in favor of the Recipient.
RECITALS

1   Tenneco Automotive Operating Company, a Delaware corporation (“Tenneco
Operating"), and Recipient have entered into a Receivables Sale Agreement, dated
as of October 31, 2000, and The Pullman Company, a Delaware corporation
(“Pullman"), and Recipient have entered into a Receivables Sale Agreement, dated
as of December 27, 2000 (each of the foregoing, as amended, restated or
otherwise modified from time to time, a “Sale Agreement” and collectively, the
“Sale Agreements"), pursuant to which Tenneco Operating or Pullman, as the case
may be, is selling and/or contributing its right, title and interest in its
accounts receivable to Recipient subject to the terms and conditions contained
therein.   2   Performance Guarantor owns, directly or indirectly, one hundred
percent (100%) of the capital stock of Tenneco Operating, Pullman and Recipient,
and each of Tenneco Operating and Pullman (and, accordingly, Performance
Guarantor) is expected to receive substantial direct and indirect benefits from
their sale or contribution of receivables to Recipient pursuant to the Sale
Agreements (which benefits are hereby acknowledged).   3   As an inducement for
Recipient to acquire Pullman’s accounts receivable, and to continue to acquire
Tenneco Operating’s accounts receivable, pursuant to the Sale Agreements,
Performance Guarantor has agreed to guaranty the due and punctual performance by
each of Tenneco Operating and Pullman of its obligations under the applicable
Sale Agreement, as well as Tenneco Operating’s Servicing Related Obligations (as
hereinafter defined).   4   Performance Guarantor wishes to guaranty the due and
punctual performance by (a) Tenneco Operating of its obligations to Recipient
under or in respect of the Sale Agreement to which Tenneco Operating is a party
and its Servicing Related Obligations (as hereinafter defined), as provided
herein, and (b) Pullman of its obligations to Recipient under or in respect of
the Sale Agreement to which Pullman is a party.

36



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
          Section 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in the Sale
Agreements or the Purchase Agreement (as hereinafter defined). In addition:
          “Guaranteed Obligations” means, collectively: (a) all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
Tenneco Operating or Pullman under and pursuant to the Sale Agreement to which
it is a party and each other document executed and delivered by Tenneco
Operating or Pullman pursuant to the Sale Agreement to which it is a party,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by Tenneco Operating or Pullman under the Sale
Agreement to which it is a party, whether for fees, expenses (including counsel
fees), indemnified amounts or otherwise, whether upon any termination or for any
other reason and (b) all obligations of Tenneco Operating (i) as Servicer under
(x) the Third Amended and Restated Receivables Purchase Agreement, dated as of
March 26, 2010 by and among Recipient, Tenneco Operating, as Servicer, Falcon
Asset Securitization Company LLC, Liberty Street Funding LLC, the Committed
Purchasers, the Bank of Nova Scotia, New York Agency, as Liberty Street Agent,
Wells Fargo Bank, N.A., as Wells Fargo Agent, and JPMorgan Chase Bank, N.A., as
Falcon Agent and Administrative Agent (as amended, restated or otherwise
modified, the “First Lien Purchase Agreement") and (y) the SLOT Receivables
Purchase Agreement, dated as of March 26, 2010 by and among Recipient, Tenneco
Operating, as Servicer, Wells Fargo Bank, N.A., as Wells Fargo Agent and Second
Lien Agent (as amended, restated or otherwise modified, the “Second Lien
Purchase Agreement” and, together with the First Lien Purchase Agreement, the
“Purchase Agreements”; the Purchase Agreements and the Sale Agreements,
collectively, the “Agreements") or (ii) which arise pursuant to Sections 8.2,
8.3 or 14.4(a) of either Purchase Agreement as a result of its termination as
Servicer (all such obligations under this clause (b), collectively, the
“Servicing Related Obligations").
          Section 2. Guaranty of Performance of Guaranteed Obligations.
Performance Guarantor hereby guarantees to Recipient, the full and punctual
payment and performance by each of Tenneco Operating and Pullman of its
Guaranteed Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all Guaranteed
Obligations of each of Tenneco Operating and Pullman under the Agreements to
which it is a party and each other document executed and delivered by Tenneco
Operating or Pullman pursuant to such Agreements and is in no way conditioned
upon any requirement that Recipient first attempt to collect any amounts owing
by Tenneco Operating or Pullman to Recipient, the Agents, the Second Lien Agent,
the Purchasers or the Second Lien Purchasers from any other Person or resort to
any collateral security, any balance of any deposit account or credit on the
books of Recipient, any Agent, the Second Lien Agent, any Purchaser or any
Second Lien Purchaser in favor of Tenneco Operating or Pullman or any other
Person or other means of obtaining payment. Should Tenneco Operating or Pullman
default in the payment or performance of any of its Guaranteed Obligations,
Recipient (or its assigns) may cause the immediate performance by Performance
Guarantor of such Guaranteed Obligations and cause any payment Guaranteed
Obligations to become forthwith due and payable to Recipient (or its

37



--------------------------------------------------------------------------------



 



assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Performance Guarantor shall not be
responsible for any Guaranteed Obligations to the extent the failure to perform
such Guaranteed Obligations by Tenneco Operating or Pullman results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve Tenneco Operating or Pullman from performing in full its Guaranteed
Obligations under the Agreements to which it is a party or Performance Guarantor
of its undertaking hereunder with respect to the full performance of such
duties.
          Section 3. Performance Guarantor’s Further Agreements to Pay.
Performance Guarantor further agrees, as the principal obligor and not as a
guarantor only, to pay to Recipient (and its assigns), forthwith upon demand in
funds immediately available to Recipient, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a
365-, or when appropriate, 366-day year) equal to the Prime Rate plus 2% per
annum, such rate of interest changing when and as the Prime Rate changes.
          Section 4. Waivers by Performance Guarantor. Performance Guarantor
waives notice of acceptance of this Undertaking, notice of any action taken or
omitted by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by Tenneco Operating or Pullman or
asserting any other rights of Recipient under this Undertaking. Performance
Guarantor warrants that it has adequate means to obtain from Tenneco Operating
or Pullman, as the case may be, on a continuing basis, information concerning
the financial condition of Tenneco Operating or Pullman, as applicable, and that
it is not relying on Recipient to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Guaranteed Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect or (ii) that arise under the law of suretyship,
including impairment of collateral. Recipient (and its assigns) shall be at
liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with Tenneco Operating and Pullman and with each other
party who now is or after the date hereof becomes liable in any manner for any
of the Guaranteed Obligations, in such manner as Recipient in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any

38



--------------------------------------------------------------------------------



 



Termination Event, Amortization Event, or default with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the application of payments received from any source to the payment of any
payment obligations of Tenneco Operating or Pullman or any part thereof or
amounts which are not covered by this Undertaking even though Recipient (or its
assigns) might lawfully have elected to apply such payments to any part or all
of the payment obligations of Tenneco Operating or Pullman or to amounts which
are not covered by this Undertaking; (g) the existence of any claim, setoff or
other rights which Performance Guarantor may have at any time against Tenneco
Operating or Pullman in connection herewith or any unrelated transaction;
(h) any assignment or transfer of the Guaranteed Obligations or any part
thereof; or (i) any failure on the part of Tenneco Operating or Pullman to
perform or comply with any term of the Agreements or any other document executed
in connection therewith or delivered thereunder, all whether or not Performance
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section 4.
          Section 5. Unenforceability of Guaranteed Obligations Against Tenneco
Operating or Pullman. Notwithstanding (a) any change of ownership of Tenneco
Operating or Pullman or the insolvency, bankruptcy or any other change in the
legal status of Tenneco Operating or Pullman; (b) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (c) the failure of Tenneco
Operating or Pullman or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from Tenneco Operating or
Pullman for any other reason other than final payment in full of the payment
Guaranteed Obligations in accordance with their terms, this Undertaking shall
nevertheless be binding on Performance Guarantor. This Undertaking shall be in
addition to any other guaranty or other security for the Guaranteed Obligations,
and it shall not be rendered unenforceable by the invalidity of any such other
guaranty or security. In the event that acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of Tenneco Operating or Pullman or for any other reason with
respect to Tenneco Operating or Pullman, all such amounts then due and owing
with respect to the Guaranteed Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Guaranteed Obligations, shall be immediately due and payable by
Performance Guarantor.
          Section 6. Representations and Warranties. Performance Guarantor
hereby represents and warrants to Recipient that:

39



--------------------------------------------------------------------------------



 



          (a) Existence and Standing. Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation. Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.
          (b) Authorization, Execution and Delivery; Binding Effect. The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Undertaking has been duly executed and delivered by Performance
Guarantor. This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
          (c) No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
          (d) Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2009 heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates. Since the later of
(i) December 31, 2009 and (ii) the last time this representation was made or
deemed made, no event has occurred which would or could reasonably be expected
to have a Material Adverse Effect.
          (e) Taxes. Performance Guarantor has filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Performance Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided. No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.

40



--------------------------------------------------------------------------------



 



          (f) Litigation and Contingent Obligations. Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge threatened against or affecting Performance
Guarantor or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a material adverse effect on
(i) the business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
          Section 7. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, any Agent, the Second Lien Agent,
any Purchaser or any Second Lien Purchaser against Tenneco Operating or Pullman,
(b) hereby waives all rights of subrogation (whether contractual, under
Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of Recipient, the Agents, the Second Lien Agent, the
Purchasers and the Second Lien Purchasers against Tenneco Operating or Pullman
and all contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Performance Guarantor might
now have or hereafter acquire against Tenneco Operating or Pullman that arise
from the existence or performance of Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against
Tenneco Operating or Pullman in respect of any liability of Performance
Guarantor to Tenneco Operating or Pullman and (d) waives any benefit of and any
right to participate in any collateral security which may be held by Recipient,
the Agents, the Second Lien Agent, the Purchasers or the Second Lien Purchasers.
The payment of any amounts due with respect to any indebtedness of Tenneco
Operating or Pullman now or hereafter owed to Performance Guarantor is hereby
subordinated to the prior payment in full of all of the Guaranteed Obligations.
Performance Guarantor agrees that, after the occurrence of any default in the
payment or performance of any of the Guaranteed Obligations, Performance
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of Tenneco Operating or Pullman to Performance Guarantor until all
of the Guaranteed Obligations shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Guaranteed Obligations are still unperformed or outstanding, such amounts shall
be collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.
          Section 8. Termination of Performance Undertaking. Performance
Guarantor’s obligations hereunder shall continue in full force and effect until
all Aggregate Unpaids are

41



--------------------------------------------------------------------------------



 



finally paid and satisfied in full and the Purchase Agreement is terminated,
provided that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the bankruptcy, insolvency, or reorganization of Tenneco Operating
or Pullman or otherwise, as though such payment had not been made or other
satisfaction occurred, whether or not Recipient (or its assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Guaranteed Obligations shall impair, affect, be a
defense to or claim against the obligations of Performance Guarantor under this
Undertaking.
          Section 9. Effect of Bankruptcy. This Performance Undertaking shall
survive the insolvency of Tenneco Operating or Pullman and the commencement of
any case or proceeding by or against Tenneco Operating or Pullman under the
federal bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to Tenneco Operating or Pullman or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which Tenneco Operating or Pullman is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.
          Section 10. Setoff. Regardless of the other means of obtaining payment
of any of the Guaranteed Obligations, Recipient (and its assigns) is hereby
authorized at any time and from time to time, without notice to Performance
Guarantor (any such notice being expressly waived by Performance Guarantor) and
to the fullest extent permitted by law, to set off and apply any deposits and
other sums against the obligations of Performance Guarantor under this
Undertaking, whether or not Recipient (or any such assign) shall have made any
demand under this Undertaking and although such obligations may be contingent or
unmatured.
          Section 11. Taxes. All payments to be made by Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Recipient receive a net
sum equal to the sum which they would have received had no deduction or
withholding been made.
          Section 12. Further Assurances. Performance Guarantor agrees that it
will from time to time, at the request of Recipient (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its assigns) may
reasonably consider necessary or desirable to give full effect to this
Undertaking and to perfect and preserve the rights and powers of Recipient
hereunder.
          Section 13. Successors and Assigns. This Performance Undertaking shall
be binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance

42



--------------------------------------------------------------------------------



 



Guarantor may not assign or transfer any of its obligations hereunder without
the prior written consent of each of Recipient and the Agents. Without limiting
the generality of the foregoing sentence, Recipient may assign or otherwise
transfer the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Guaranteed Obligations, or
sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the
Beneficiaries herein.
          Section 14. Amendments and Waivers. No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agents and Performance Guarantor. No failure on the
part of Recipient to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
          Section 15. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
          Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
          Section 17. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
          Section 18. Bankruptcy Petition. Performance Guarantor hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all

43



--------------------------------------------------------------------------------



 



outstanding senior Indebtedness of each Conduit, it will not institute against,
or join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
          Section 19. Miscellaneous. This Undertaking constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.
<signature page follows>

44



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking
to be executed and delivered as of the date first above written.

            TENNECO INC.,
a Delaware corporation
      By:           Name:           Title:           Address for Notices:  

              500 North Field Drive     Lake Forest, IL 60045  
 
  Attention:   John E. Kunz
 
  Phone:   (847) 482-5163
 
  Fax:   (847) 482-5125

45



--------------------------------------------------------------------------------



 



EXHIBIT XII
FORM OF INTERCREDITOR AGREEMENT
[Intentionally Omitted]

46



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS OF COMMITTED PURCHASERS

            Group   Committed Purchaser   Commitment
Falcon Group
  JPMorgan Chase Bank, N.A.   $ 57,120,000  
Liberty Street Group
  The Bank of Nova Scotia, New York Agency   $ 44,880,000  
Wells Fargo Group
  Wells Fargo Bank, N.A.   $ 10,000,000  

47



--------------------------------------------------------------------------------



 



SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE EFFECTIVENESS OF THE THIRD AMENDED AND
RESTATED PURCHASE AGREEMENT

1.   Omnibus Amendment No. 4 to Receivables Sale Agreements, dated as of
March 26, 2010 among Tenneco Automotive Operating Company Inc. (“Tenneco
Operating”), The Pullman Company (“Pullman”) and Tenneco Automotive RSA Company,
as seller (“TARC”).   2.   Third Amended and Restated Receivables Purchase
Agreement, dated as of March 26, 2010 (the “Purchase Agreement”), TARC, Tenneco
Operating, as servicer, Falcon Asset Securitization Company LLC, Liberty Street
Funding LLC, the Committed Purchasers party thereto, The Bank of Nova Scotia,
New York Agency, as Liberty Street Agent, Wells Fargo Bank, N.A., as Wells Fargo
Agent and JPMorgan Chase Bank, N.A., as Falcon Agent and Administrative Agent.  
3.   Tenth Amended and Restated Fee Letter, dated as of March 26, 2010, among
the Agents and TARC.   4.   Fourth Amended and Restated Performance Undertaking
by Tenneco Inc. in favor of the Seller, dated as of March 26, 2010.   5.   SLOT
Receivables Purchase Agreement, dated as of March 26, 2010 among TARC, as
seller, Tenneco Operating, as servicer and Wells Fargo Bank, N.A., individually
and as SLOT Agent.   6.   Intercreditor Agreement, dated as of March 26, 2010
among TARC, Tenneco Operating, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
N.A.   7.   Certificate of a Secretary or Assistant Secretary of TARC certifying
as to (i) an attached copy of resolutions adopted by the board of directors of
TARC approving the delivery and performance of the documents described in items
1-4, 5 and 6 above, (ii) an attached copy of TARC’s Articles of Incorporation,
(iii) an attached copy of TARC’s By-Laws, (iv) attached recent certificates of
good standing from the Secretaries of State of the States of Illinois and
Delaware regarding TARC and (v) the names, title and specimen signatures of
TARC’s officers authorized to execute and deliver the documents described in
items 1-4, 5 and 6 above.   8.   Certificate of a Secretary or Assistant
Secretary of Tenneco Operating certifying as to (i) an attached copy of
resolutions adopted by the board of directors of Tenneco Operating approving the
delivery and performance of documents described in items 1, 2, 5 and 6 above,
(ii) an attached copy of Tenneco Operating’s Articles of Incorporation, (iii) an
attached copy of Tenneco Operating’s By-Laws, (iv) attached recent certificates
of good standing from the Secretaries of State of the States of Illinois and
Delaware regarding

48



--------------------------------------------------------------------------------



 



    Tenneco Operating and (v) the names, title and specimen signatures of
Tenneco Operating’s officers authorized to execute and deliver the documents
described in items 1, 2, 5 and 6 above.   9.   Certificate of a Secretary or
Assistant Secretary of Pullman certifying as to (i) an attached copy of
resolutions adopted by the board of directors of Pullman approving the delivery
and performance of the document described in item 1 above, (ii) an attached copy
of Pullman’s Articles of Incorporation, (iii) an attached copy of Pullman’s
By-Laws, (iv) attached recent certificates of good standing from the Secretaries
of State of the States of Illinois and Delaware regarding Pullman and (v) the
names, title and specimen signatures of Pullman’s officers authorized to execute
and deliver the document described in item 1 above.   10.   Certificate of a
Secretary or Assistant Secretary of Tenneco Automotive certifying as to (i) an
attached copy of resolutions adopted by the board of directors of Tenneco
Automotive approving the delivery and performance of the Fourth Amended and
Restated Performance Undertaking, (ii) an attached copy of Tenneco Automotive’s
Articles of Incorporation, (iii) an attached copy of Tenneco Automotive’s
By-Laws, (iv) attached recent certificates of good standing from the Secretary
of State of the State of Delaware regarding Tenneco Automotive and (v) the
names, title and specimen signatures of Tenneco Automotive’s officers authorized
to execute and deliver the Fourth Amended and Restated Performance Undertaking.
  11.   Certificate of TARC certifying as of March 26, 2010 (i) that no
Amortization Event or Potential Amortization Event has occurred and is
continuing under the Purchase Agreement and (ii) the accuracy of all
representations and warranties made by TARC under the Purchase Agreement.   12.
  UCC, federal and state tax lien, and pending suit and judgment searches
against TARC.   13.   Opinion of Mayer Brown regarding enforceability with
respect to the documents described in items 1-6 above.   14.   Opinion of
in-house counsel regarding certain corporate matters.   15.   Monthly Report as
of February 28, 2010.

49